Geospatial 8-K [geospatial-8k_030711.htm]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
IM DRAFT
March 3, 2011
 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


DATED AS OF THE 7TH DAY OF MARCH, 2011


BY AND AMONG


USIC LOCATING SERVICES, INC.,


UTILITY SERVICES AND CONSULTING CORP.


AND


GEOSPATIAL HOLDINGS, INC.

--------------------------------------------------------------------------------






 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE I.   PURCHASE AND SALE OF THE ASSETS
1
 
Section 1.01.  Assets
1
 
Section 1.02  Excluded Assets
2
 
Section 1.03  Assumed Liabilities
2
 
Section 1.04  Purchase Price
2
 
Section 1.05  Allocation of Purchase Price
3
 
Section 1.06  Fair Consideration
3
   
ARTICLE II.   CLOSING
3
 
Section 2.01  Closing Date
3
 
Section 2.02  Deliveries by Seller
3
 
Section 2.03  Deliveries by Purchaser
4
   
ARTICLE III.   CONDITIONS PRECEDENT TO THE CLOSING OBLIGATIONS OF SELLER,
HOLDINGS AND PURCHASER
5
 
Section 3.01  Conditions Precedent to Obligations of Seller and Holdings
5
 
Section 3.02  Conditions Precedent to Obligations of Purchaser
5
   
ARTICLE IV.   REPRESENTATIONS AND WARRANTIES OF SELLER AND HOLDINGS
6
 
Section 4.01  Organization; Power
7
 
Section 4.02  Authorization and Validity of Agreement
7
 
Section 4.03  No Conflict or Violation
7
 
Section 4.04  Title to the Assets and Related Matters
7
 
Section 4.05  Consents and Approvals
8
 
Section 4.06  Financial Statements, Books and Records
8
 
Section 4.07  Absence of Certain Changes or Events
8
 
Section 4.08  Tax Matters
9
 
Section 4.09  Absence of Undisclosed Liabilities
9
 
Section 4.10  Real Property
10
 
Section 4.11  Equipment
10
 
Section 4.12  Intellectual Property
10
 
Section 4.13  Employee Benefit Plans
11
 
Section 4.14  Personnel; Labor Relations
11
 
Section 4.15  Licenses and Permits
12
 
Section 4.16  Assigned Contracts
13
 
Section 4.17  Customers and Suppliers
13
 
Section 4.18  Compliance with Law
13
 
Section 4.19  Litigation
13
 
Section 4.20  Absence of Certain Business Practices
13
 
Section 4.21  No Other Agreements to Sell Assets
14
 
Section 4.22  Relationships With Related Persons
14
 
Section 4.23  Solvency
14
 
Section 4.24  Broker's and Finder's Fees
14
 
Section 4.25  All Material Information
14

 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE V.   REPRESENTATIONS AND WARRANTIES OF PURCHASER
15
 
Section 5.01  Organization; Power
15
 
Section 5.02  Authorization and Validity of Agreement
15
 
Section 5.03  No Conflict or Violation
15
 
Section 5.04  Consents and Approvals
15
 
Section 5.05  Broker's and Finder's Fees
16
   
ARTICLE VI.   PRE-CLOSING COVENANTS
16
 
Section 6.01  Exclusivity
16
 
Section 6.02  Affirmative Covenants
16
 
Section 6.03  Negative Covenants
16
 
Section 6.04  Insurance; Risk of Loss
17
 
Section 6.05  Schedules
17
   
ARTICLE VII.   INDEMNIFICATION; SET-OFF RIGHTS; SURVIVAL
17
 
Section 7.01  Indemnification By Seller and Holdings
17
 
Section 7.02  Indemnification by Purchaser
17
 
Section 7.03  Indemnification Notice; Litigation Notice
17
 
Section 7.04  Defense of Third Person Claims
18
 
Section 7.05  Disagreement Notice
18
 
Section 7.06  Payment of Losses; Set-off Rights
18
 
Section 7.07  Survival
19
 
Section 7.08  Limitations on Indemnified Costs
19
   
ARTICLE VIII.   TERMINATION
20
 
Section 8.01  Events of Termination
20
 
Section 8.02  Effect of Termination
20
   
ARTICLE IX.   RESTRICTIVE COVENANTS
21
 
Section 9.01  Confidential Information
21
 
Section 9.02  Non-Competition
22
 
Section 9.03  Non-Solicitation
22
 
Section 9.04  Acknowledgement of Restrictions
23
 
Section 9.05  Non-Disparagement
23
 
Section 9.06  Remedies
23
   
ARTICLE X.   OTHER AGREEMENTS
24
 
Section 10.01  Taxes
24
 
Section 10.02  Employment
24
 
Section 10.03  Payment of Excluded Liabilities
24
 
Section 10.04  Health Benefit Coverage Obligations
25
 
Section 10.05  Bulk Sales
25
 
Section 10.06  Seller Employee Training Expenses
25

 
 
- ii -

--------------------------------------------------------------------------------

 
 
ARTICLE XI.   MISCELLANEOUS
25
 
Section 11.01  Public Announcements
25
 
Section 11.02  Costs and Expenses
25
 
Section 11.03  Records
25
 
Section 11.04  Further Assurances
26
 
Section 11.05  Addresses for Notices, Etc
26
 
Section 11.06  Construction
27
 
Section 11.07  Severability
28
 
Section 11.08  Entire Agreement and Amendment
28
 
Section 11.09  No Waiver; Cumulative Remedies
28
 
Section 11.10  Parties in Interest
29
 
Section 11.11  Successors and Assigns; Assignment
29
 
Section 11.12  Governing Law; Dispute Resolution; Jurisdiction and Venue
29
 
Section 11.13  Waiver of Jury Trial
30
 
Section 11.14  Counterparts
30
 
Section 11.15  Survival of Representations and Warranties
30
 
Section 11.16  Table of Contents and Captions
30
 
Section 11.17  Schedules, Exhibits and Certificates; Knowledge of Purchaser
30
     



APPENDIX A
DEFINITIONS
EXHIBIT A
BILL OF SALE
EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT



 
- iii -

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT ("Agreement"), dated as of March 7, 2011, is by
and among USIC Locating Services, Inc., an Indiana corporation ("Purchaser"),
Utility Services and Consulting Corp., a Nevada corporation ("Seller"), and
Geospatial Holdings, Inc., a Nevada corporation ("Holdings").
 
WITNESSETH:
 
WHEREAS, Seller is, among other businesses, engaged in the underground utility
locating business in the State of New Mexico (the "Business"); provided,
however, that the Business shall not include sub-surface mapping of conduits and
pipes or sales, rental or servicing of sub-surface mapping tools and related
data services conducted by Holdings or its Affiliates;
 
WHEREAS, Holdings owns all of the outstanding shares of capital stock of Seller
and has become a party to this Agreement as a material inducement to Purchaser
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement;
 
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, the Assets (as hereinafter defined) of the Business upon the terms
and subject to the conditions set forth in this Agreement;
 
WHEREAS, Purchaser, Seller and Holdings have negotiated the terms of this
Agreement at arms-length and have agreed that the Purchase Price represents fair
and complete consideration for the Assets being purchased and sold; and
 
WHEREAS, capitalized terms used but not otherwise defined shall have the
meanings ascribed to them in Appendix A.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
AGREEMENT
 
ARTICLE I.
PURCHASE AND SALE OF THE ASSETS
 
Section 1.01.  Assets.  Upon the terms and subject to the conditions set forth
in this Agreement and on the basis of the representations, warranties, covenants
and agreements herein contained, at the Closing, Purchaser shall purchase from
Seller, and Seller shall sell to Purchaser, all of the right, title and interest
in and to all of the following properties, assets and interests in the
properties and assets of Seller (whether tangible or intangible) of any kind,
nature, character and description used or useful in the Business, whether
personal, accrued, contingent or otherwise, and wherever situated, which are
owned or leased by Seller in the Business (collectively, the "Assets"), free and
clear of all Encumbrances, other than Permitted Encumbrances:

 
 

--------------------------------------------------------------------------------

 
 
(a)           all Equipment;
 
(b)           all rights in, to and under the Contracts listed on the Assigned
Contracts Schedule (the "Assigned Contracts")
 
(c)           all rights of Seller to deposits, prepaid expenses and security
deposits related to the Business listed on the Deposits Schedule;
 
(d)           all Intangible Assets;
 
(e)           all Confidential Information;
 
(f)            all Files and Records;
 
(g)           all Licenses and Permits;
 
(h)           all Intellectual Property;
 
(i)            all claims of Seller against third parties relating to the
Assets; and
 
(j)            all other fixed assets listed on the Assets Schedule.
 
Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability of Seller related to
the Assets including, without limitation, any Contract Liability, unless
Purchaser expressly assumes such Liability pursuant to Section 1.03.
 
Section 1.02.  Excluded Assets. Notwithstanding any other provision of this
Agreement to the contrary, the assets of Seller which are separate and distinct
from the herein defined Assets are excluded from the Assets and shall remain the
property of Seller after the Closing (collectively, the "Excluded Assets").
 
Section 1.03.  Assumed Liabilities.
 
(a)           At the Closing, Purchaser shall assume and agree to discharge only
the specifically enumerated Liabilities of Seller related to the Business listed
on the Assumed Liabilities Schedule except that any costs or expenses related to
a change of control as it relates to the Assigned Contracts shall be borne by
Seller (the "Assumed Liabilities").
 
(b)           All other Liabilities of Seller that are not Assumed Liabilities
shall constitute Liabilities excluded under this Agreement (collectively, the
"Excluded Liabilities").  The Excluded Liabilities shall remain the sole
obligation of Seller and/or Holdings, and Purchaser shall not assume, and does
not and shall not agree to assume, or pay or perform, or in any way be
responsible for, any of the Excluded Liabilities.
 
Section 1.04.  Purchase Price.  The aggregate consideration (the "Purchase
Price") to be paid by Purchaser to Seller for the Assets shall be equal to the
Assumed Liabilities (as evidenced by the execution and delivery of the
Assignment and Assumption Agreement).

 
- 2 -

--------------------------------------------------------------------------------

 

Section 1.05.  Allocation of Purchase Price.  The Allocation of Purchase Price
Schedule attached hereto sets forth the preliminary allocation of the Purchase
Price among the Assets (the "Preliminary Allocation").  Purchaser and Seller
shall file, in accordance with Section 1060 of the Code, an Asset Allocation
Statement on Form 8594 (which reflects such allocation) with their federal
income Tax Return for the Tax year in which the Closing Date occurs and shall
contemporaneously provide the other parties hereto with a copy of the Form 8594
being filed.  The parties hereto agree that the Preliminary Allocation shall be
modified to reflect the payment of any indemnification claims by Seller pursuant
to Article VII as mutually agreed upon by Purchaser and Seller in good faith
(and, if applicable, consistent with the prior allocation of similar
items).  The parties shall file an amendment to Form 8594 to reflect any
adjustments made to the Preliminary Allocation as provided in this
Section 1.05.  Purchaser and Seller each agree not to assert, in connection with
any Tax Return, audit or similar proceeding, any allocation of the Purchase
Price that differs from the allocation set forth on the Allocation of Purchase
Price Schedule.
 
Section 1.06.  Fair Consideration.  Each of the parties acknowledges and agrees
that the consideration provided for in this Article I represents fair
consideration and reasonable equivalent value for the sale and transfer of the
Assets and the transactions, covenants and agreements set forth in this
Agreement and the Related Agreements, which consideration was agreed upon as the
result of arms-length good faith negotiations among the parties and their
respective representatives.
 
ARTICLE II.
CLOSING
 
Section 2.01.  Closing Date.  Subject to satisfaction of the conditions to
Closing set forth in Article III, the closing of the transactions contemplated
by this Agreement (the "Closing") shall be deemed to have taken place and to be
effective at 5:00 p.m., Albuquerque, New Mexico  time, on March 7, 2011 or at
such other place and time, or on such other date, as may be mutually agreed to
by the parties (the "Closing Date").  The parties hereto acknowledge and agree
that all proceedings at the Closing shall be deemed to be taken and all
documents to be executed and delivered by all parties at the Closing shall be
deemed to have been taken and executed simultaneously, and no proceedings shall
be deemed taken nor any documents executed or delivered until all have been
taken, executed and delivered.
 
Section 2.02.  Deliveries by Seller.  At the Closing, Seller shall deliver
possession of all of the Assets to Purchaser, and Seller shall deliver (or cause
to be delivered) to Purchaser originals or copies, if specified, of the
following:
 
(a)           a counterpart of the Bill of Sale transferring all of the Assets
to Purchaser, in the form attached hereto as Exhibit A (the "Bill of Sale"),
duly executed by Seller;
 
(b)           a counterpart of the Assignment and Assumption Agreement, by and
between Purchaser and Seller, in the form attached hereto as Exhibit B (the
"Assignment and Assumption Agreement"), duly executed by Seller;

 
- 3 -

--------------------------------------------------------------------------------

 

(c)           certificates of title for the motor vehicles included in the
Assets and powers-of-attorney to effect transfer of title to such motor
vehicles;
 
(d)           copies of each consent, waiver, authorization and approval of any
Governmental Entity or Person necessary for Seller or Holdings to consummate the
transactions contemplated by this Agreement or any of the Related Agreements,
including, without limitation, consents from customers who are parties to the
Assigned Contracts representing not less than ninety percent (90%) of the
Trailing Twelve Month Revenue;
 
(e)           payoff letters for the motor vehicle leases and computer leases
included in the Assumed Liabilities from the lessor thereunder setting forth the
amounts necessary to pay off all such leases as of the Closing Date along with a
per diem interest amount with respect thereto and otherwise in form and
substance satisfactory to Purchaser;
 
(f)           copies of resolutions adopted by the Board of Directors of Seller
and Holdings, as the sole stockholder of Seller, authorizing and approving the
execution and delivery of this Agreement, the Related Agreements and all
agreements and other documents and instruments contemplated hereby and thereby
and the consummation of the transactions contemplated hereby and thereby,
certified to be true, complete, correct and in full force and effect by the
Secretary of Seller;
 
(g)           evidence of the releases of all Encumbrances on the Assets, other
than Permitted Encumbrances, each in form and substance satisfactory to
Purchaser in its sole discretion;
 
(h)           a certificate duly executed by the President of Seller and
Holdings pursuant to Section 3.02(b) and Section 3.02(c);
 
(i)            counterparts of all agreements, documents and instruments
required to be delivered by Seller or Holdings pursuant to any of the Related
Agreements, duly executed by Seller or Holdings, as applicable; and
 
(j)            such other documents as Purchaser may reasonably request for the
purpose of otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement or any of the Related Agreements.
 
Section 2.03.  Deliveries by Purchaser.  At the Closing, Purchaser shall deliver
(or cause to be delivered) to Seller originals, or copies if specified, of the
following:
 
(a)           a counterpart of the Assignment and Assumption Agreement, duly
executed by Purchaser;
 
(b)           copies of each consent, waiver, authorization and approval of any
Governmental Entity or Person necessary for Purchaser to consummate the
transactions contemplated by this Agreement or any of the Related Agreements;
 
(c)           a Certificate of Existence of Purchaser issued by the Secretary of
State of the State of Indiana;

 
- 4 -

--------------------------------------------------------------------------------

 

(d)          copies of all the resolutions adopted by the Board of Directors of
Purchaser authorizing and approving the execution and delivery of this
Agreement, the Related Agreements and all agreements contemplated hereby and the
consummation of the transactions contemplated hereby and thereby, certified to
be true, complete, correct and in full force and effect by the Secretary of
Purchaser;
 
(e)           a certificate duly executed by the President of Purchaser pursuant
to Section 3.01(b) and Section 3.01(c); and
 
(f)           counterparts of all agreements, documents and instruments required
to be delivered by Purchaser pursuant to any of the Related Agreements, duly
executed by Purchaser.
 
ARTICLE III.
CONDITIONS PRECEDENT TO THE CLOSING OBLIGATIONS OF SELLER, HOLDINGS AND
PURCHASER
 
Section 3.01.  Conditions Precedent to Obligations of Seller and Holdings.  The
obligations of Seller and Holdings to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, at or prior to the Closing, of
the following conditions:
 
(a)           Deliveries by Purchaser.  Purchaser shall have made delivery to
Seller of the items specified in Section 2.03.
 
(b)           Representations and Warranties of Purchaser.  All representations
and warranties made by Purchaser (considered collectively and individually) in
this Agreement shall be true and correct in all material respects (other than
any representation or warranty which are qualified by materiality shall be true
and correct in all respects) as of the date of this Agreement and as of the
Closing Date as if made by Purchaser on such date, and Seller and Holdings shall
have received a certificate to that effect from Purchaser dated as of the
Closing Date.
 
(c)           Performance of the Obligations of Purchaser.  Purchaser shall have
performed, complied with or fulfilled in all respects all of the covenants,
agreements, obligations and conditions required under this Agreement or any of
the Related Agreements to be performed, complied with or fulfilled by Purchaser
on or prior to the Closing Date, and Seller and Holdings shall have received a
certificate to that effect from Purchaser dated as of the Closing Date.
 
Section 3.02.  Conditions Precedent to Obligations of Purchaser.  The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, at or prior to the Closing, of the following
conditions:
 
(a)           Deliveries by Seller.  Seller shall have made delivery to
Purchaser of the items specified in Section 2.02.
 
(b)           Representations and Warranties of Seller and Holdings.  All
representations and warranties made by Seller or Holdings in this Agreement
(considered collectively and individually) shall be true and correct in
all material respects (other than any representation and warranty which is
qualified by materiality shall be true and correct in all respects) as of the
date of this Agreement and as of the Closing Date (except that such
representations and warranties

 
- 5 -

--------------------------------------------------------------------------------

 

that are made of a specific date need only be true and correct as of such date)
as if made by Seller or Holdings as of such date, and Purchaser shall have
received a certificate to that effect from Seller and Holdings dated as of the
Closing Date.
 
(c)           Performance of the Obligations of Seller and Holdings.  Seller and
Holdings shall have performed, complied with or fulfilled in all respects all
covenants, agreements, obligations and conditions (considered collectively and
individually) required by this Agreement or any of the Related Agreements to be
performed, complied with or fulfilled by Seller or Holdings on or prior to the
Closing Date, and Purchaser shall have received a certificate to that effect
from Seller and Holdings dated as of the Closing Date.
 
(d)           Legal Proceedings.  None of Purchaser, Seller or Holdings shall be
subject to any injunction, preliminary restraining order or other similar decree
of a court of competent jurisdiction prohibiting the consummation of the
transactions contemplated by this Agreement or any of the Related
Agreements.  Since the date of this Agreement, there shall not have been
commenced or threatened against Purchaser, Seller, Holdings or against any
Related Person of any of them, any Proceeding (i) involving any challenge to, or
seeking damages or other relief in connection with, any of the transactions
contemplated by this Agreement or any of the Related Agreements, or (ii) that
may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
transactions contemplated by this Agreement or any Related Agreement.
 
(e)           No Violation of Orders.  No preliminary or permanent injunction or
other order issued by any Governmental Entity which declares this Agreement or
any of the Related Agreements invalid or unenforceable in any respect or
prevents or attempts to prevent the consummation of the transactions
contemplated hereby or thereby shall be in effect.
 
(f)           Consents by Purchaser.  The consent and approval of the Board of
Directors of Purchaser and the lenders to Purchaser's senior credit facility
authorizing and approving this Agreement, the Related Agreements and all
agreements contemplated hereby and the consummation of the transactions
contemplated hereby and thereby shall have been received.
 
(g)           Material Adverse Effect. There shall not have occurred any
Material Adverse Effect.
 
(h)           Schedules.  Purchaser shall have received from Seller and Holdings
the Schedules to this Agreement and the Disclosure Schedules, all of which shall
be satisfactory to Purchaser in its sole and absolute discretion.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLER AND HOLDINGS
 
Seller and Holdings, jointly and severally, hereby represent and warrant to
Purchaser, subject to such exceptions as are specifically disclosed in the
Disclosure Schedules (each such disclosures, in order to be effective, shall
clearly reference the appropriate section and, if applicable, subsection of this
Article  IV to which it relates) delivered by Seller and Holdings as soon as
possible, but no later than March 4, 2011 (the "Disclosure Schedules"), as
follows:

 
- 6 -

--------------------------------------------------------------------------------

 

Section 4.01.  Organization; Power.  Seller is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of
Nevada.  Holdings is a corporation duly organized, validly existing, and in good
standing under the Laws of the State of Nevada.
 
Section 4.02.  Authorization and Validity of Agreement.
 
(a)           Seller has all requisite corporate power and authority to own,
lease and operate the Assets and to carry on the Business as it is now being
conducted.  Each of Seller and Holdings has all requisite corporate power and
authority to enter into, execute and deliver this Agreement, the Related
Agreements to which it is a party and all agreements, documents and instruments
contemplated hereby or thereby, to consummate the transactions contemplated by
this Agreement, the Related Agreements to which it is a party and such other
agreements, documents and instruments, to perform all of its obligations under
this Agreement, the Related Agreements to which it is a party and such other
agreements, documents and instruments and to comply with and fulfill the terms
and conditions of this Agreement, the Related Agreements to which it is a party
and such other agreements, documents and instruments.
 
(b)           The execution and delivery of this Agreement, the Related
Agreements to which it is a party and such other agreements, documents and
instruments by Seller and Holdings and the consummation by Seller and Holdings
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Seller and Holdings, and no other corporate
or other proceedings on the part of Seller or Holdings are necessary to
authorize the execution, delivery and performance of this Agreement, the Related
Agreements to which it is a party or any other such agreement, document or
instrument, as applicable.  This Agreement, each of the Related Agreements to
which it is a party and all other agreements, documents and instruments executed
by Seller or Holdings in connection with the transactions contemplated by this
Agreement have been duly executed and delivered by Seller and Holdings and
constitute Seller's and Holdings' legal, valid and binding obligation,
enforceable against Seller and Holdings, in accordance with their respective
terms and conditions.
 
Section 4.03.  No Conflict or Violation.  The execution, delivery, consummation
and performance of this Agreement and each of the Related Agreements to which it
is party by Seller and Holdings do not and shall not:  (a) violate or conflict
with any provision of the articles of incorporation, bylaws, other Governing
Documents of Seller or Holdings or resolutions adopted by the board of directors
or the shareholder of Seller; (b) violate any provision of Law applicable to
Seller, Holdings or the Business; (c) violate or result in a breach of or
constitute (with or without due notice or lapse of time or both) a default under
any Contract, consent, order or other instrument or obligation to which Seller
or Holdings is a party, or by which the Assets or the Business may be bound;
(d) result in the imposition of any Encumbrance or restriction on the Business
or any of the Assets (with or without due notice or lapse of time or both); or
(e) cause Purchaser to become subject to, or to become liable for the payment
of, any Tax.
 
Section 4.04.  Title to the Assets and Related Matters.  Seller has good,
marketable and insurable title to all of the Assets, free and clear of all
Encumbrances, except for the Permitted Encumbrances.  Seller has complete and
unrestricted power and the unqualified right to sell, convey, assign, transfer
and deliver the Assets, and the instruments of assignment and transfer to be
executed and delivered by Seller to Purchaser at the Closing shall be valid and

 
- 7 -

--------------------------------------------------------------------------------

 
 
binding obligations of Seller, enforceable in accordance with their respective
terms, and shall effectively vest in Purchaser good, marketable and insurable
title to the Assets.  All consents necessary to consummate the transactions
contemplated by this Agreement have been obtained and are in effect as of the
Closing Date, and are enforceable, valid and binding upon the Persons giving the
same.  The Equipment is in good operating condition and repair, subject to
normal wear and tear, and is suitable and sufficient for the purposes used and
the operation of the Business as currently conducted.  The Assets include all
properties and assets (tangible and intangible), and all leases and other
Contracts necessary or desirable to permit Purchaser to carry on the Business
subsequent to the Closing as presently conducted by Seller.
 
Section 4.05.  Consents and Approvals. Section 4.05 of the Disclosure Schedules
sets forth a list of each consent, waiver, authorization or approval of any
Governmental Entity, or of any other Person, and each declaration to or filing
or registration with any Governmental Entity required in connection with the
execution and delivery of this Agreement or any of the Related Agreements by
Seller or Holdings, as applicable, or any agreement, document or instrument
contemplated hereby or thereby by Seller or Holdings, as applicable, or the
performance by Seller or Holdings of its respective obligations hereunder or
thereunder.
 
Section 4.06.  Financial Statements, Books and Records.  Included in
Section 4.06 of the Disclosure Schedules is a copy of a detailed listing of the
assets and liabilities related to the Business and the unaudited statements of
operations of the Business as of and for the twelve (12) month period ended
December 31, 2010 (collectively, the "Financial Statements"). Except as set
forth in Section 4.06 of the Disclosure Schedules, the Financial Statements
(a) have been prepared in accordance with GAAP, (b) present fairly the results
of operations of the Business for the time period specified therein and (c)
contain no omission or errors.
 
Section 4.07.  Absence of Certain Changes or Events.  Except as set forth on
Section  4.07 of the Disclosure Schedules, since December 31, 2010, Seller has
operated the Business in the Ordinary Course of Business and there has not been
any:
 
(a)           (i) increase in the compensation payable or to become payable to
any Personnel of Seller, whether agreed upon orally or in writing, and whether
or not conditional; (ii) bonus, incentive compensation, service award or other
like benefit granted or made for or to the credit of any Personnel of Seller,
whether agreed upon orally or in writing; (iii) addition to or modification of
any Employee Plan, arrangement or practice or other employee welfare, pension,
retirement, profit-sharing or similar payment or arrangement made or agreed to
by Seller for any of its Personnel; or (iv) new employment agreement with any
Personnel of Seller;
 
(b)           sale, assignment or transfer of any of the Assets except for fair
market value and in the Ordinary Course of Business;
 
(c)           amendment, cancellation, waiver, modification or termination of
any Assigned Contract;
 
(d)           damage, destruction or loss (whether or not covered by insurance)
affecting the Assets or the Business;
 
(e)            mortgage, pledge or other Encumbrance placed upon any of the
Assets;


 
- 8 -

--------------------------------------------------------------------------------

 


(f)           indebtedness incurred for borrowed money or any commitment to
borrow money by Seller in the Business, or any loans, investments or capital
contributions made or agreed to be made by Seller in the Business, or any
guarantee, assumption, endorsement of, or other assumption of an obligation by
Seller in the Business with respect to any Liabilities or obligations of any
other Person;
 
(g)          entry by Seller into any transaction with any of its Personnel or
payment to or from, or entry into any transaction with, any Affiliate or Related
Party of Seller or any such Personnel;
 
(h)          indication by any customer of the Business of an intention to
discontinue or change the terms of its relationship with Seller;
 
(i)            labor union organizing activity or any actual or threatened
employee strikes, work stoppages, slowdowns or lockouts; or
 
(j)            agreement by Seller to do any of the foregoing or any action by
Seller that would result in the occurrence of any of the foregoing.
 
Section 4.08.  Tax Matters.
 
(a)           Seller has filed or caused to be filed on a timely basis all Tax
Returns and all reports with respect to Taxes that are or were required to be
filed pursuant to applicable Law with respect to the ownership of the Assets or
the operation of the Business.  All such Tax Returns and reports filed by Seller
are true, correct and complete in all respects and were prepared in compliance
with all applicable Laws.  Seller has paid, or made provision for the payment
of, all filed or required to be filed Taxes that have or may have become due for
all periods covered by all Tax Returns filed or required to be filed or
otherwise relating to the ownership of the Assets or the operation of the
Business, or pursuant to any assessment received by Seller, except such Taxes as
are set forth on Section 4.08 of the Disclosure Schedules and are being
contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been reflected in the Financial Statements.  Seller
has made all withholding of Taxes relating to the ownership of the Assets or the
operation of the Business required to be made under all applicable Laws
including, without limitation, withholding with respect to sales and use Taxes
and compensation paid to employees, and the amounts withheld have been properly
paid over to the appropriate Tax authorities.  Seller currently is not the
beneficiary of any extension of time within which to file any Tax Return related
to the Business.  There are no Encumbrances on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any Tax and no basis
exists for assertion of any claims attributable to Taxes which, if adversely
determined, would result in any such Encumbrance.
 
(b)           There is no Tax sharing agreement, Tax allocation agreement, Tax
indemnity obligation or similar Contract understanding or practice with respect
to Taxes related to the Business (including any advance pricing agreement,
closing agreement or other arrangement relating to Taxes) that will require any
payment by Seller.
 
Section 4.09.  Absence of Undisclosed Liabilities.  Except as set forth on
Section 4.09 of the Disclosure Schedules, Seller has no indebtedness, obligation
or Liability (in any case,
 
 
 
- 9 -

--------------------------------------------------------------------------------

 


whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated or due or to become due)
related to the Business which is not shown on the face of the Financial
Statements, other than Liabilities incurred or accrued in the Ordinary Course of
Business since December 31, 2010.
 
Section 4.10.  Real Property.  Seller does not own any real property that is
held for or used in the Business.  Section 4.10 of the Disclosure Schedules sets
forth a list of all real property that is held for or used in the Business in
which Seller has a leasehold interest (the leases or other agreements evidencing
such interests being referred to as the "Real Property Leases").  Seller has
provided Purchaser with complete and accurate copies of all Real Property
Leases.  Except as set forth on Section 4.10 of the Disclosure Schedules,
neither Seller nor any party thereto is in breach of or default under any Real
Property Lease, and no party to any Real Property Lease has given Seller notice
(whether written or oral) of, or made a claim with respect to, any breach or
default thereunder.  The Real Property Leases shall continue to be legal, valid,
binding, enforceable and in full force and effect on identical terms immediately
following the consummation of the transactions contemplated by this Agreement.
 
Section 4.11.  Equipment.
 
(a)           Section 4.11 of the Disclosure Schedules sets forth a list of all
Equipment (whether owned or leased by Seller) included in the Assets and a
designation as to whether such Equipment is owned or leased by Seller.  Except
as set forth on Section 4.11 of the Disclosure Schedules, Seller has good title,
free and clear of all Encumbrances (other than the Permitted Encumbrances), to
the Equipment listed as owned by it.  Except as set forth on Section 4.11 of the
Disclosure Schedules, Seller holds good and transferable leasehold interests in
all Equipment listed as leased by it, in each case under valid and enforceable
leases.
 
(b)           The Equipment is in good operating condition and repair (except
for ordinary wear and tear), is all of the Equipment necessary or desirable for
the operation of the Business as presently conducted and is in conformity in all
respects with all applicable Laws and other applicable requirements.
 
Section 4.12.  Intellectual Property.  Seller does not (a) use or own any
patents, patent applications, trademarks, trademark applications, trade names,
registered copyrights or copyright applications or (b) license from any Person
any patents, trademarks, trade names, copyrights, technology or processes, in
the operation of the Business (collectively, "Business Intellectual
Property").  Seller's operation of the Business as currently conducted does not
and shall not infringe, misappropriate or otherwise make any unlawful or
unauthorized use of any of the intellectual property assets or other proprietary
right of any Person.  Except as set forth on Section 4.12 of the Disclosure
Schedules, neither Seller nor Holdings has received any notice or other
communication claiming, alleging or suggesting that Seller has infringed,
misappropriated or otherwise made any unlawful or unauthorized use of any of its
Intellectual Property, and, to Seller's and Holdings' Knowledge, no other Person
has threatened to make any such claims and there are no basis for any
claims.  To Seller's and Holdings' Knowledge, no third party is infringing any
of Seller's rights in any of its Intellectual Property.  Seller has not agreed
to indemnify any Person against any charge of infringement or other violation
with respect to any of its Intellectual Property.


 
 
- 10 -

--------------------------------------------------------------------------------

 


Section 4.13.  Employee Benefit Plans.
 
(a)           Section 4.13 of the Disclosure Schedules sets forth a complete and
correct list of all Employee Plans and Seller's Benefit Obligations with respect
to any Personnel of Seller.  Each Employee Plan is being operated in accordance
with all Laws and the documents and instruments governing such plan.
 
(b)           Seller has no obligation to contribute to (or any other Liability,
including current or potential withdrawal Liability, with respect to) and has
never contributed to any Multiemployer Plan.  Seller does not maintain nor
contribute to or have any Liability under (or with respect to) any employee plan
which is a Tax-qualified "defined benefit plan" (as defined in Section 3(35) of
ERISA), whether or not terminated.
 
(c)           Seller does not maintain nor has it any obligation to contribute
to (or any other Liability with respect to) any plan or arrangement whether or
not terminated, which provides medical, health, life insurance, welfare-type or
severance benefits for current or future retired or terminated employees (in
each case, working or formerly working in the Business (except for limited
continued medical benefit coverage required to be provided under Section 4980B
of the Code).
 
Section 4.14.  Personnel; Labor Relations.
 
(a)           (i) There is no labor strike, lockout, dispute, slowdown or
stoppage pending or threatened against or involving Seller's Personnel, nor has
any such event or labor difficulty occurred within the past five (5) years,
(ii) there are no union claims to represent Seller's Personnel, (iii) Seller is
not a party to, nor is Seller bound by, any collective bargaining or similar
agreement with any labor organization, written work rules or practices or
unwritten work rules or practices agreed to with any labor organization or
employee association related to Seller's Personnel, (iv) there has been no
attempt to organize any group or all of Seller's Personnel within the past five
(5) years, (v) Seller is in compliance in all respects with all applicable Laws
relating to employment and employment practices, terms and conditions of
employment, wages, hours of work and occupational safety and health related to
Seller's Personnel, (vi) there is no unfair labor practice charge or complaint
against Seller related to any of Seller's Personnel pending or, to Seller's and
Holdings' Knowledge, threatened before the National Labor Relations Board or any
Governmental Entity (and there is no reasonable basis therefor), (vii) there is
no charge with respect to or relating to any of Seller's Personnel pending
before the Equal Employment Opportunity Commission or any other agency
responsible for the prevention of unlawful or discriminatory employment
practices (and there is no reasonable basis therefor), (viii) Seller has not
received any notice of the intent of any Governmental Entity responsible for the
enforcement of labor or employment Laws to conduct an investigation or other
inquiry relating to any of Seller's Personnel, and no such investigation or
other inquiry is in progress, (ix) there is no Proceeding pending or, to
Seller's and Holdings' Knowledge, threatened, in any forum by or on behalf of
any present or former Personnel of Seller, any applicant for employment or any
class or classes of the foregoing, alleging breach of any express or implied
Contract of employment, any Law governing employment or the termination thereof
or other discriminatory, wrongful or tortious conduct in connection with the
employment relationship, (x) neither Seller nor Holdings has any Knowledge that
any of Seller's Personnel
 
 
 
- 11 -

--------------------------------------------------------------------------------

 


has any current or immediate plans to terminate his or her employment with
Seller and (xi) Seller has no present intention to terminate the employment of
any Personnel due to misconduct, absenteeism or unsatisfactory performance.
 
(b)           Seller shall pay its Personnel within thirty (30) calendar days
after the Closing (and sooner if required under its policies or by applicable
Law) for accrued but unused and unpaid vacation, sick leave, other accrued
benefits and commissions through and including the Closing Date.
 
(c)           Nothing contained in this Agreement shall confer upon any
Personnel of Seller any right with regard to continued employment by Purchaser
nor any third party beneficiary rights, nor shall anything herein (i) interfere
with the right of Purchaser after the Closing Date to terminate the employment
of any of its Personnel at any time, with or without cause or notice, or
(ii) restrict Purchaser in the exercise of its independent business judgment in
establishing or modifying any of the terms or conditions of the employment of
its Personnel.  Purchaser will not incur any Liability on account of Seller's
Personnel in connection with the transactions contemplated by this Agreement.
 
(d)           No Personnel of Seller is bound by any Contract that purports to
limit the ability of such Personnel (i) to engage in or continue to perform any
conduct, activity, duties or practice relating to the Business or (ii) to assign
to Seller or to any other Person any rights to any invention, improvement or
discovery.  No former or current Personnel of Seller is a party to, or is
otherwise bound by, any Contract that in any way adversely affected, affects or
will affect the ability of Purchaser to conduct the Business as presently
conducted and as presently proposed to be conducted.
 
(e)           (i) Seller has not entered into any severance or similar
arrangement in respect of any present or former Personnel that shall result in
any Liability of Seller or Purchaser to make any payment to any present or
former Personnel following termination of employment, including the termination
of employment effected by the transactions contemplated by this Agreement. The
consummation of the transactions contemplated by this Agreement shall not
trigger any severance or similar arrangement of Seller payable by Purchaser
after the Closing.
 
(f)           Seller has maintained workers' compensation coverage as required
by applicable Law through the purchase of insurance and not by self-insurance or
otherwise.
 
Section 4.15.  Licenses and Permits.  Section 4.15 of the Disclosure Schedules
sets forth a list, together with a description of type, duration and status, of
each of the Licenses and Permits held by Seller.  Seller has obtained and
maintained in full force and effect all Licenses and Permits required to operate
the Business in the Ordinary Course of Business.  Seller has provided Purchaser
with true and complete copies of all such Licenses and Permits.  The
consummation of the transactions contemplated hereby shall not interrupt or give
any Governmental Entity the right to modify, terminate or interrupt the
continuation of any of the Licenses and Permits or the conduct of the
Business.  Seller is in compliance with all terms, conditions and requirements
of all Licenses and Permits and no Proceeding is pending or threatened relating
to the revocation or limitation of any of the Licenses or Permits.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 


Section 4.16.  Assigned Contracts.  Seller has provided Purchaser with true and
complete copies of all of the Assigned Contracts and each amendment, supplement,
waiver or modification thereto.  All of the Assigned Contracts are in full force
and effect and shall continue to be in full force and effect on identical terms
following the consummation of the transactions contemplated hereby (including
the assignment and assumption of such Assigned Contracts).  Neither Seller nor
Holdings, nor any other party thereto, has breached any provision of, or is in
default under the terms of, nor does any condition exist which, with or without
notice or lapse of time, or both, would cause Seller or any other party to be in
default under any of the Assigned Contracts or would constitute a breach or
default or permit termination, modification or acceleration under any such
Assigned Contract.  There are no renegotiations of, attempts to renegotiate or
outstanding rights to renegotiate any amounts paid by or payable to Seller under
current or completed Assigned Contracts with any Person having the contractual
or statutory right to demand or require such renegotiation, and no such Person
has made written demand for such renegotiation.
 
Section 4.17.  Customers and Suppliers.  Section 4.17 of the Disclosure
Schedules sets forth a list of the names and addresses of all customers of the
Business during the calendar year ended December 31, 2010, showing the dollar
volume of sales and the number of tickets filled and the ticket price for each
such customer for such year or period.  No customer set forth on Section 4.17 of
the Disclosure Schedules has terminated or modified within the past twelve (12)
months, or, to the Knowledge of Seller or Holdings, intends to terminate or
modify its business relationship with Seller.  Except for the claims listed on
Schedule 4.17 of the Disclosure Schedules, neither Seller nor Holdings has any
damage claims which are in dispute with any of their respective customers.
 
Section 4.18.  Compliance with Law.  Seller's operation of the Business is in
compliance with all applicable Laws.  Seller is not in default with respect to
any order, writ, judgment, award, injunction or decree of any Governmental
Entity or arbitrator applicable to it or the Business, its Personnel or any of
the Assets, and there are no factual circumstances that are likely to result in
such default.  Seller has not received, at any time since January 1, 2006, any
notice or other communication (whether oral or written) from any Governmental
Entity or any other Person regarding any actual, alleged, possible or potential
violation of, or failure to comply with, any term or requirement of any order to
which the Business or any of the Assets is or has been subject.
 
Section 4.19.  Litigation.  Except as set forth on Section 4.19 of the
Disclosure Schedules, (a) there are no investigations, inquiries, audits or
Proceedings pending or threatened against or affecting the Business or any of
the Assets (nor is there any basis for the foregoing), (b) there are no
unsatisfied judgments of any kind against any of the Assets and (c) Seller is
not subject to any judgment, order, decree, rule or regulation of any court or
Governmental Entity applicable to the Business, its Personnel or any of the
Assets.
 
Section 4.20.  Absence of Certain Business Practices.  Within the five (5) years
immediately preceding the Closing, neither Seller nor Holdings, nor any
Personnel of Seller, nor any other Person acting on behalf of Seller, has given
or agreed to give, directly or indirectly, any gift or similar benefit to any
dealer, supplier, customer, governmental employee or other Person who is or may
be in a position to help or hinder the Business (or assist Seller in
 
 
 
- 13 -

--------------------------------------------------------------------------------

 


connection with any actual or proposed transaction relating to the Business or
the Assets) which might subject Seller to any damage or penalty in any civil,
criminal or governmental Proceeding or which, if not continued in the future,
would be reasonably likely to have a Material Adverse Effect on Seller,
Purchaser or the Business.
 
Section 4.21.  No Other Agreements to Sell Assets.  Neither Seller nor Holdings
has any obligation, absolute or contingent, to any Person (other than Purchaser)
to sell any of the Assets or to effect any merger, consolidation or other
reorganization of Seller, or to enter into any agreement with respect thereto.
 
Section 4.22.  Relationships With Related Persons.  Neither Holdings nor any
Related Person of Seller or Holdings currently has any interest in any property
(whether real, personal or mixed and whether tangible or intangible) used in or
pertaining to the Business.  Neither Seller nor Holdings nor any Related Person
of either of them currently owns, of record or as a beneficial owner, an equity
interest or any other financial or profit interest in any Person that (a) has
had business dealings or a financial interest in any transaction with the
Business other than business dealings or transactions set forth on Section 4.22
of the Disclosure Schedules, each of which has been conducted in the Ordinary
Course of Business with the Business at substantially prevailing market prices
and on substantially prevailing market terms or (b) has engaged in competition
with the Business with respect to any services of the Business in any market
presently served by the Business, except for ownership of less than one percent
(1%) of the outstanding capital stock of any Person that has shares of capital
stock that are publicly traded on any nationally recognized exchange.  Except as
set forth on Section 4.22 of the Disclosure Schedules, neither Holdings nor any
Related Person of Holdings or Seller is a party to any Contract with, or has any
claim or right against, the Business.
 
Section 4.23.  Solvency.  In entering into this Agreement and the Related
Agreements and consummating the transactions contemplated herein and therein,
neither Seller nor Holdings is intending to hinder, delay or defraud any present
or future creditor of Seller or Holdings.  Neither Seller nor Holdings has filed
or plans to file any bankruptcy, reorganization, debt arrangement, or other case
or Proceeding under any bankruptcy or insolvency Law.
 
Section 4.24.  Broker's and Finder's Fees.  No broker, finder or other Person is
entitled to any commission or finder's fee in connection with this Agreement or
the transactions contemplated by this Agreement as a result of any actions or
commitments of Seller (or any of its Affiliates) or Holdings.
 
Section 4.25.  All Material Information.  Neither Seller nor Holdings has
withheld from Purchaser any facts relating to the Assets, the Business or the
financial or other condition of Seller relating to the Business.  No
representation or warranty made herein or in any of the Related Agreements by
Seller or Holdings and no statement contained in any certificate, schedule,
exhibit or other instrument furnished or to be furnished to Purchaser by Seller
or Holdings in connection with the transactions contemplated by this Agreement
contains or will contain an untrue statement of a fact or omits or will omit to
state any fact necessary in order to make any representation, warranty or other
statement of Seller or Holdings not misleading.


 
 
- 14 -

--------------------------------------------------------------------------------

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller and Holdings as follows:
 
Section 5.01.  Organization; Power.  Purchaser is a corporation duly organized
and in existence under the Laws of the State of Indiana, for which all reports
required to be filed with the Indiana Secretary of State have been filed, and
for which no articles of dissolution have been filed with the Indiana Secretary
of State, and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as it is now conducted.
 
Section 5.02.  Authorization and Validity of Agreement.  Purchaser has all
requisite corporate power and authority to enter into, execute and deliver this
Agreement, the Related Agreements to which it is a party and all agreements,
documents and instruments contemplated hereby or thereby, to consummate the
transactions contemplated by this Agreement, the Related Agreements to which it
is a party and such other agreements, documents and instruments, to perform all
its obligations under this Agreement, the Related Agreements to which it is a
party and such other agreements, documents and instruments and to comply with
and fulfill the terms and conditions of this Agreement, the Related Agreements
to which it is a party and such other agreements, documents and
instruments.  The execution and delivery of this Agreement, the Related
Agreements to which it is a party and such other agreements, documents and
instruments by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of Purchaser, and no other corporate proceedings on
the part of Purchaser are necessary to authorize the execution, delivery and
performance of this Agreement, the Related Agreements to which it is a party or
any other such agreement, document or instrument, as applicable.  This
Agreement, each of the Related Agreements to which it is a party and all other
agreements, documents and instruments executed Purchaser in connection with the
transactions contemplated by this Agreement have been duly executed and
delivered by Purchaser and constitute Purchaser's legal, valid and binding
obligation, enforceable against Purchaser in accordance with their respective
terms and conditions.
 
Section 5.03.  No Conflict or Violation.  The execution, delivery,
consummation  and performance of this Agreement and each of the Related
Agreement to which it is a party by Purchaser do not and shall not: (a) violate
or conflict with any provision of its articles of incorporation, bylaws or other
Governing Documents of Purchaser or resolutions adopted by the board of
directors of Purchaser, (b) violate any provision of Law applicable to Purchaser
or (c) violate or result in a breach of, or constitute (with due notice or lapse
of time or both) a default under, any Contract, consent, order or other
instrument or obligation to which Purchaser is a party or by which it is bound
or to which any of its properties or assets is subject.
 
Section 5.04.  Consents and Approvals.  The execution, delivery and performance
of this Agreement by Purchaser do not require Purchaser to obtain the consent or
approval of, or to make any filing with, any Governmental Entity or any other
Person except (a) as may be required to obtain the transfer of any Licenses or
Permits, and (b) such consents, approvals and filings, the failure to obtain or
make which would not, individually or in the aggregate, have a


 
 
- 15 -

--------------------------------------------------------------------------------

 


Material Adverse Effect on Seller or on the ability of Purchaser to perform its
obligations hereunder.
 
Section 5.05.  Broker's and Finder's Fees.  No broker, finder or other Person is
entitled to any commission or finder's fee in connection with this Agreement or
the transactions contemplated by this Agreement as a result of any actions or
commitments of Purchaser or its Affiliates.
 
ARTICLE VI.
PRE-CLOSING COVENANTS
 
Except as otherwise required or permitted hereunder, Purchaser, Seller and
Holdings covenant and agree to comply with the covenants and agreements set
forth in this Article  VI, as applicable to it, between the date hereof and the
Closing Date, unless the applicable party obtains the prior written consent or
waiver of each other party.
 
Section 6.01.  Exclusivity.  Unless and until such time as this Agreement shall
be terminated pursuant to Section 8.01, neither Seller nor Holdings shall
directly or indirectly (a) solicit, initiate, encourage or entertain any
inquiries, negotiations or proposals from, discuss or negotiate with, provide
any nonpublic information to or consider the merits of any inquiries or
proposals from or enter into any agreement with any Person (other than
Purchaser) relating to any business combination transaction involving all or a
portion of the Business or the Assets including, without limitation, the sale by
Holdings of its shares of capital stock of Seller, tender offer, merger or
consolidation of Seller or the sale of the Business or any of the Assets or
(b) participate in any discussions or negotiations regarding, or furnish to any
Person (other than Purchaser) any information with respect to, or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt by any Person to do or seek any of the foregoing.
 
Section 6.02.  Affirmative Covenants.  Prior to the Closing, Seller shall, and
Holdings shall cause Seller to, operate the Business diligently and in the
Ordinary Course of Business including, without limitation, conserve its
goodwill, keep available the services of its Personnel and agents and maintain
its relations and goodwill with customers, creditors, Personnel, agents and
others having business relationships with it.
 
Section 6.03.  Negative Covenants.  Prior to the Closing, Seller shall not, and
Holdings shall cause Seller to not, do any of the following with respect to the
Business: (a) dispose of, distribute or pledge, mortgage, grant a security
interest in or encumber any of the Assets; (b) amend, terminate, waive or
otherwise modify, or violate the terms of, any Assigned Contract or Licenses and
Permits; (c) increase the base compensation of any Personnel of Seller working
in the Business or grant any unusual or extraordinary bonuses, benefits or other
forms of direct or indirect compensation to any Personnel of Seller working in
the Business; (d) hire, offer to hire any Personnel of Seller working in the
Business, or encourage or otherwise cause any such Personnel to resign from
Seller; or (e) except as contemplated by Section 10.02, promote, demote,
terminate or otherwise change the employment status or title of any Personnel of
Seller working in the Business.


 
 
- 16 -

--------------------------------------------------------------------------------

 


Section 6.04.  Insurance; Risk of Loss.  Any loss or damage to the Assets from
fire or other casualty or cause, reasonable wear and tear excepted, in whole or
in part, prior to the Closing shall be the responsibility of Seller, and Seller
shall bear the risk of loss with respect thereto.
 
Section 6.05.  Schedules.  Seller and Holdings shall deliver to Purchaser, as
soon as possible, but not later than March 4, 2011, the Schedules to this
Agreement and the Disclosure Schedules.  If such Schedules or the Disclosure
Schedules are not satisfactory to Purchaser, in its sole and absolute
discretion, Purchaser shall have the right to terminate this Agreement pursuant
to and in accordance with Section 8.01(c).
 
ARTICLE VII.
INDEMNIFICATION; SET-OFF RIGHTS; SURVIVAL
 
Section 7.01.  Indemnification By Seller and Holdings.  Subject to
the applicable provisions of Section 7.08, Seller and Holdings shall jointly and
severally indemnify and hold harmless Purchaser and its successors,
shareholders, Personnel, representatives, Affiliates, agents and permitted
assigns (the "Purchaser Indemnified Parties") from and against any and all
damages, losses, obligations, Liabilities, claims, encumbrances, penalties,
costs and expenses (including costs of investigation and defense and reasonable
attorneys' fees and expenses) (each, an "Indemnity Loss"), directly or
indirectly arising from or relating to: (a) any breach or nonfulfillment of any
of the representations and warranties of Seller or Holdings in this Agreement or
any of the Related Agreements to which it is a party; (b) any breach by Seller
or Holdings of or failure by Seller or Holdings to comply with any covenants or
obligations of Seller or Holdings in this Agreement or any of the Related
Agreements to which it is a party; (c) any Liability (other than the Assumed
Liabilities) of Seller or Holdings or relating to the Assets or the operation of
the Business arising out of transactions entered into or events occurring prior
to the Closing, including any successor liability or responsible officer
liability asserted against Purchaser (or its Personnel or other representatives)
for Taxes or otherwise relating to events occurring prior to the Closing; and
(d) any and all Proceedings, demands, assessments, audits or judgments arising
out of any of the foregoing.
 
Section 7.02.  Indemnification by Purchaser.  Purchaser shall indemnify and hold
harmless each of Seller and Holdings and their respective successors,
shareholders, Personnel, representatives, Affiliates, agents and permitted
assigns (the "Seller Indemnified Parties") from and against any and all
Indemnity Losses, directly or indirectly arising from or relating to: (a) any
misrepresentation, breach of warranty or nonfulfillment of any of the
representations, warranties, covenants or agreements of Purchaser in this
Agreement or any of the Related Agreements to which it is a party; (b) any
Assumed Liability; and (c) any and all Proceedings, demands, assessments, audits
or judgments arising out of any of the foregoing.
 
Section 7.03.  Indemnification Notice; Litigation Notice.  If a party entitled
to indemnity pursuant to Sections 7.01 or 7.02 (the "Claimant") believes that it
has suffered or incurred any Indemnity Loss, it shall so notify the party which
the Claimant believes has an obligation to indemnify (the "Indemnifying Party")
promptly in writing describing such loss or expense, the amount thereof, if
known, and the method of computation of such loss or expense, all with
reasonable particularity (the "Indemnification Notice").  If any Proceeding is
instituted


 
 
- 17 -

--------------------------------------------------------------------------------

 


by or against a third party with respect to which the Claimant intends to claim
any Liability or expense as an Indemnity Loss under this Article VII, it shall
promptly notify the Indemnifying Party in writing of such Proceeding describing
such loss or expense, the amount thereof, if known, and the method of
computation of such loss or expense, all with reasonable particularity (the
"Litigation Notice") in lieu of an Indemnification Notice.
 
Section 7.04.  Defense of Third Person Claims. The Indemnifying Party shall have
twenty (20) calendar days after receipt of the Litigation Notice to notify the
Claimant that it acknowledges its obligation to indemnify and hold harmless the
Claimant with respect to the Indemnity Loss set forth in the Litigation Notice
and that it elects to conduct and control any Proceeding with respect to an
identifiable claim (the "Election Notice").  If the Indemnifying Party gives a
Disagreement Notice or does not give the foregoing Election Notice during such
twenty (20) calendar day period, the Claimant shall have the right to defend,
contest, settle or compromise such action or suit in the exercise of its sole
discretion; provided, however, that the right of the Claimant to indemnification
hereunder shall not be conclusively established thereby.  If the Indemnifying
Party gives the foregoing Election Notice and provides information satisfactory
to the Claimant in its sole discretion confirming the Indemnifying Party's
financial capacity to defend such Indemnity Loss and provide indemnification
with respect to such Indemnity Loss, the Indemnifying Party shall have the right
to undertake, conduct and control, through counsel satisfactory to the Claimant
and at the Indemnifying Party's sole expense, the conduct and settlement of such
Proceeding, and the Claimant shall cooperate with the Indemnifying Party in
connection therewith; provided, however, that (a) the Indemnifying Party shall
not thereby consent to the imposition of any injunction against the Claimant
without the prior written consent of the Claimant, (b) the Indemnifying Party
shall permit the Claimant to participate in such conduct or settlement through
legal counsel chosen by the Claimant, but the fees and expenses of such legal
counsel shall be borne by the Claimant, except as provided in clause (c) below,
(c) upon a final determination of such Proceeding, the Indemnifying Party shall
promptly reimburse the Claimant, to the extent required under this Article VII,
for the full amount of any Indemnity Loss incurred by the Claimant, except fees
and expenses of legal counsel that the Claimant incurred after the assumption of
the conduct and control of such Proceeding by the Indemnifying Party in good
faith and (d) the Claimant shall have the right to pay or settle any such
Proceeding.
 
Section 7.05.  Disagreement Notice.  If the Indemnifying Party does not agree
that the Claimant is entitled to full reimbursement for the amount specified in
the Indemnification Notice or the Litigation Notice, as the case may be, the
Indemnifying Party shall notify the Claimant (the "Disagreement Notice") within
twenty (20) calendar days of its receipt of the Indemnification Notice or the
Litigation Notice, as the case may be.  Failure to deliver a Disagreement Notice
in a timely manner shall be considered an express acknowledgment by the
Indemnifying Party of its obligation to indemnify and hold harmless the Claimant
with respect to the Indemnity Loss set forth in the Indemnification Notice or
the Litigation Notice, as the case may be.  Any dispute regarding Indemnity
shall be resolved as provided for in Section 11.12.
 
Section 7.06.  Payment of Losses; Set-off Rights.  The Indemnifying Party shall
pay to the Claimant in cash the amount to which the Claimant may become entitled
by reason of the provisions of this Article VII within twenty (20) calendar days
after such amount is finally determined either by mutual agreement of the
parties or pursuant to the dispute resolution


 
 
- 18 -

--------------------------------------------------------------------------------

 


process set forth in Section 11.12 or, in the case of an Indemnity Loss
described in any Litigation Notice, the date on which both such amount and
Claimant's obligation to pay such amount have been determined by a final
judgment of the trial court or administrative body having jurisdiction over such
Proceeding.  Notwithstanding the foregoing, any amount to which Purchaser
becomes entitled by reason of the provisions of this Article VII shall be paid
by Seller, Holdings, or either of them, who hereby agree to be jointly and
severally liable for any Indemnity Loss suffered under this Agreement or the
Related Agreements.  Holdings shall pay, or shall cause Seller to pay, such
claims by wire transfer of immediately available to an account designated by
Purchaser.
 
Section 7.07.  Survival.  Notwithstanding the foregoing, the Indemnifying Party
shall have no Liability with respect to any Indemnification Notice arising from
a breach of a representation or warranty which is not received by the
Indemnifying Party pursuant to Section 7.03 on or before the second anniversary
of the Closing Date; provided, however, the Indemnifying Party shall remain
liable for any Indemnity Loss arising from a breach of any representation
contained in Sections 4.08 (Tax Matters), 4.14 (Personnel; Labor Matters) or
4.18 (Compliance with Laws) until the expiration of the applicable statute of
limitations, or until the expiration of the period in which any regulatory
authority has the power to make any claims, assessment or reassessment with
respect thereto, whichever is longer, with respect to any matter subject to the
representations and warranties contained in those sections; and provided,
further, that the Indemnifying Party shall remain liable for any Indemnity Loss
arising from fraud, willful misconduct, intentional misrepresentation or
criminal activity on the part of Purchaser, Seller or Holdings or arising from a
breach of any representation contained in Sections 4.01 or 5.01 (Organization;
Power), 4.02 or 5.02 (Authorization and Validity of Agreement), 4.03 or 5.03 (No
Conflict or Violation), 4.04 (Title to Assets and Related Matters), 4.11(a)
(Equipment) or 4.24 (Broker's and Finder's Fees) (collectively, the "Fundamental
Representations") without limitation as to time.
 
Section 7.08.  Limitations on Indemnified Costs.  The Indemnifying Party shall
not be required to indemnify the Claimant for Indemnity Losses arising under
Section 7.01(a) or Section 7.02(a), as applicable (other than Indemnity Losses
arising from a breach of any representation contained in Sections 4.04 (Title to
Assets), 4.08 (Tax Matters) or 4.24 (Broker's and Finder's Fees) or based upon
fraud, willful misconduct, intentional misrepresentation or criminal activity on
the part of Purchaser, Seller or Holdings), unless and until the aggregate
amount of such Indemnity Losses for which the Claimant is otherwise entitled to
indemnification pursuant to this Article VII exceeds an amount equal to Five
Thousand Dollars ($5,000) (the "Indemnification Basket").  After the
Indemnification Basket is exceeded, the Claimant shall be entitled to be paid
the amount of all Losses, including the Losses below the Indemnification Basket,
subject to the limitations on recovery and recourse set forth herein.  In no
event shall Seller and Holdings, collectively, on one hand, or Purchaser, on the
other hand, be liable for Indemnity Losses arising under Section 7.01(a) or
Section 7.02(a), respectively (other than Indemnity Losses arising from a breach
of any of the Fundamental Representations or the representations contained in
Sections 4.08 or 4.14 or Indemnity Losses based upon fraud, willful misconduct,
intentional misrepresentation or criminal activity on the part of Purchaser,
Seller or Holdings), in excess of the Purchase Price (the "Indemnification
Cap").


 
 
- 19 -

--------------------------------------------------------------------------------

 


ARTICLE VIII.
TERMINATION
 
Section 8.01.  Events of Termination.  This Agreement may, by notice given in
the manner hereinafter provided, be terminated and abandoned at any time prior
to completion of the Closing, as follows:
 
(a)           by Seller and Holdings if there has been a misrepresentation or a
default or breach by Purchaser with respect to Purchaser's representations and
warranties in Article V or the due and timely performance of any of the
covenants or agreements of Purchaser contained in this Agreement, and in the
case of a covenant or agreement default or breach, such default or breach shall
not have been cured within two (2) Business Days after receipt by Purchaser of
written notice specifying particularly such default or breach;
 
(b)           by Purchaser if there has been a misrepresentation or a default or
breach by Seller or Holdings with respect to its respective representations and
warranties in Article IV or the due and timely performance of any of the
covenants or agreements of Seller or Holdings contained in this Agreement, and
in the case of a covenant or agreement default or breach, such default or breach
shall not have been cured within two (2) Business Days after receipt by Seller
of written notice specifying particularly such default or breach;
 
(c)           by Purchaser if the Schedules to this Agreement or the Disclosure
Schedules delivered to it pursuant to Section 6.05 are not satisfactory to
Purchaser in its sole and absolute discretion;
 
(d)           by Seller and Holdings or Purchaser at any time after April 1,
2011 if the Closing has not occurred and the party seeking to terminate this
Agreement is not in breach or default of any provision of this Agreement;
 
(e)           by Purchaser if any event or circumstance occurs that has had or
could reasonably be expected, in Purchaser's sole discretion, to have a Material
Adverse Effect;
 
(f)            by Purchaser in the event of any damage to the Assets as
contemplated by Section 6.04; or
 
(g)           by written agreement of Seller and Purchaser.
 
This Agreement may not be terminated after completion of the Closing.
 
Section 8.02.  Effect of Termination.  In the event this Agreement is terminated
pursuant to Section 8.01, all rights and obligations of the parties shall
terminate; provided, however, that the rights and obligations of the parties set
forth in this Section 8.02, Section 9.01(a), Section 11.01 and Section 11.02
shall survive the termination of this Agreement indefinitely.


 
 
- 20 -

--------------------------------------------------------------------------------

 


ARTICLE IX.
RESTRICTIVE COVENANTS
 
Section 9.01.  Confidential Information.
 
(a)           Information Acquired During Negotiations and/or the Preparation of
Agreements.  Each of Purchaser, Seller and Holdings agrees that it will treat in
confidence and will not use, disseminate or disclose, other than in connection
with the transactions contemplated by this Agreement, or, in the case of
Purchaser, the operation of the Business following the Closing, all documents,
materials and other information regarding the other parties to this Agreement
which it obtains during the course of the negotiations leading to the
consummation of the transactions contemplated by this Agreement (whether
obtained on, prior to or following the date hereof) or the preparation of this
Agreement or any of the Related Agreements.  The obligation of each party to
treat such documents, materials and other information in confidence and not to
use, disseminate or disclose such materials shall not apply to any information
which:  (a) such party can demonstrate was already lawfully in its possession
prior to the disclosure thereof by any other party; (b) is known to the public
and did not become so known through any violation of a legal obligation on the
part of the disclosing party; (c) is later lawfully acquired by such party from
other sources; (d) is required to be disclosed under the provisions of any Law,
or by any stock exchange or similar body; or (e) is required to be disclosed by
a rule or order of any court of competent jurisdiction.
 
(b)           Confidential Information of the Business.  Seller and Holdings
acknowledge and agree that the Confidential Information of the Business is an
Asset which Purchaser will acquire pursuant to this Agreement.  For purposes of
this Agreement, "Confidential Information" shall mean trade secrets of the
Business and other information regarding the Business, which information:
(i) was used in the Business and was proprietary to, about or created by Seller
(including any of Seller's Personnel) for use in the Business; (ii) is used in
the Business as of the date of this Agreement and is proprietary to, about or
created by Seller (including any of Seller's Personnel) for use in the Business;
(iii) is designated and/or, in fact, treated as confidential by Seller; or
(iv) is not generally known by any non-Seller Personnel.
 
(c)           Non-Disclosure and Non-Use of Confidential Information.  In
furtherance of this Agreement, to ensure adequate protection against the
wrongful use or disclosure of Confidential Information, and to protect the value
associated with the Confidential Information and Purchaser's investment in the
Assets, Seller and Holdings agree that they shall hold all Confidential
Information in strict confidence, and that, unless they obtain the prior written
consent of Purchaser or as required by Law, Seller and Holdings shall not
directly or indirectly use, disclose, distribute, disseminate or authorize any
third party to use, disclose, distribute or disseminate any Confidential
Information for any purpose.  Seller and Holdings further represent and warrant
that they have delivered to Purchaser all Confidential Information (and any
copies thereof, in whatever format), in their possession or under their control;
provided, however, that Seller may retain copies of any Confidential Information
which is also used in the other business operations of Seller and such
Confidential Information may be used by Seller in the normal course of its
business so long as neither Seller nor Holdings violates the other provisions of
this Article IX.  Seller and Holdings acknowledge and agree that any violation
of the confidentiality obligations set forth in this Section 9.01(c) would be
extremely detrimental and prejudicial to


 
 
- 21 -

--------------------------------------------------------------------------------

 


Purchaser, and would result in irreparable injury and loss to Purchaser.  The
obligations set forth in this Section 9.01(c), and Purchaser's rights and
remedies with respect thereto, shall remain in full force and effect for as long
as the Confidential Information remains confidential (except that the
obligations shall continue if the Confidential Information loses its
confidential nature through any act by or omission of Seller and/or Holdings,
including breaches of this Section 9.01(c)).
 
Section 9.02.  Non-Competition.
 
(a)           For a period of five (5) years following the Closing (the
"Restricted Period"), Seller, Holdings and any of their respective Affiliates
shall not, directly or indirectly, engage in, own, manage, operate, join,
control, lend money or other assistance to, or participate in or be connected
with, as an officer, director, employee, partner, shareholder, consultant,
manager, agent or otherwise, any firm, business organization, activity or Person
that provides, markets and/or sells any of the same or similar (in terms of
type, functionality or purpose) underground utility locating services (or any
related services) as those which Seller provides, markets and/or sells in the
Business as of the date of the Closing or those which Seller provided, marketed
and/or sold in the Business at any time during the twelve (12) month period
immediately preceding the Closing Date.  The geographic scope for the
restriction set forth in this Section 9.02 shall be the State of New Mexico and
the states contiguous to New Mexico, which geographic scope Seller and Holdings
represent is coextensive with the geographic scope of the Business (the
"Restricted Area").
 
Section 9.03.  Non-Solicitation.
 
(a)           During the Restricted Period, Seller and Holdings shall not,
directly or indirectly:
 
(i)           call upon, solicit, accept any business of, provide any services
for, contact or have any communication with any Person who is a customer or
prospective customer of Seller in the Restricted Area as of the Closing, or who
was a customer or prospective customer of Seller in the Restricted Area at any
time within the twelve (12) month period immediately preceding the Closing, for
the purpose of: (i) diverting or attempting to divert or influence any business
of such customer or prospective customer to any competitor of Purchaser in the
Restricted Area; (ii) marketing, selling or providing any services in
competition with Purchaser in the Restricted Area; or (iii) otherwise
interfering in any fashion with the operations being conducted by Purchaser as
of the Closing or with any operations conducted by Purchaser in the Restricted
Area during the Restricted Period;
 
(ii)           cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other Person
who is a business relation of Seller or Purchaser as of the Closing or during
the Restricted Period or who was a customer, supplier, licensee, licensor,
franchisee, employee, consultant or business relation of Seller or Purchaser
within the twelve (12) month period immediately preceding the Closing to cease
doing business with Purchaser, to deal with any competitor of Seller or
Purchaser or in any way interfere with the relationship between


 
 
- 22 -

--------------------------------------------------------------------------------

 


any such customer, supplier, licensee, licensor, franchisee, employee,
consultant or business relation and Purchaser;
 
(iii)           solicit for employment or attempt to solicit otherwise, endeavor
to entice away from Purchaser, hire or retain any Personnel of Purchaser as of
the Closing or during the Restricted Period, or interfere in any way with the
relationship between Purchaser and any of its Personnel; or
 
(iv)           solicit for employment or attempt to solicit otherwise, endeavor
to entice away, hire or retain any Personnel of Seller as of the Closing who
were offered employment by Purchaser or any Personnel of Seller who were
Personnel of Seller at any time within the twelve (12) month period immediately
preceding the Closing who were offered employment by Purchaser.
 
Section 9.04.  Acknowledgement of Restrictions.  Seller and Holdings hereby
acknowledge and agree that the restrictive period of time, the Restricted Area
and scope of restricted activity specified in Section 9.02 and 9.03 are
reasonable and necessary in view of the transactions contemplated by this
Agreement and the nature of the business in which Seller was engaged or is
engaged as of Closing and in which Purchaser is, or shall be, engaged.  Seller
and Holdings further acknowledge and agree that the restrictions set forth in
Section 9.02 and 9.03 are reasonable and necessary to protect Purchaser's
investment under this Agreement and to safeguard the value and goodwill
associated with the Assets.  Seller and Holdings acknowledge and agree that
Purchaser would not have entered into this Agreement but for Seller's and
Holdings' agreements and obligations pursuant to Section 9.02 and 9.03.  If the
scope of any stated restriction is too broad to permit enforcement of such
restriction(s) to its full extent, then the parties agree that such restriction
shall be enforced and/or modified to the maximum extent permitted by law.  The
parties agree that, in the event of a breach of Section 9.02 and 9.03, the
Restricted Period shall be extended with respect to the breaching party by the
period of the breach.
 
Section 9.05.  Non-Disparagement.  After the execution of this Agreement, each
party shall not, directly or indirectly, make any negative or disparaging
statement, or release any information, or encourage others to make any statement
or release any information that has the effect of embarrassing or criticizing
any other party or any of their respective Affiliates, the Business, the
services offered or provided in the Business or the Assets, including any other
party's or their respective Affiliates' actual or prospective customers,
competitors, employees or former employees, including any statements made to the
press or other media in the United States of America or in any other country.
 
Section 9.06.  Remedies.  Upon any breach or alleged breach of Sections 9.01,
9.02, 9.03 or 9.05 by any party (the "Breaching Party"), the party bring such
cause of action (the "Injured Party") shall be entitled to each of the following
remedies, which shall be deemed cumulative:
 
(a)           Injunctive Relief.  The parties hereby acknowledge that any breach
or alleged breach of Sections 9.01, 9.02, 9.03 or 9.05 shall cause irreparable
injury to the goodwill and proprietary rights of the Injured Party, for which
the Injured Party shall not have an adequate


 
 
- 23 -

--------------------------------------------------------------------------------

 


remedy at Law.  Accordingly, the parties agree that the Injured Party shall be
able to seek and obtain immediate injunctive relief in the form of a temporary
restraining order, preliminary injunction, and/or permanent injunction against
the Breaching Party to restrain or enjoin any actual or threatened violation of
any provision of Sections 9.01, 9.02, 9.03 or 9.05 without any requirement of
posting a bond or other surety or proving damages.
 
(b)           Damages.  To the extent calculable, the Injured Party shall also
be entitled to recover from the Breaching Party monetary damages for any
violation of Sections 9.01, 9.02, 9.03 or 9.05.  The Injured Party shall be
entitled to pursue any other legal or equitable remedies that may be available
to the Injured Party.
 
(c)           Costs, Expenses and Attorneys' Fees.  The Injured Party shall be
entitled to recover from the Breaching Party all costs, expenses and reasonable
attorneys' fees incurred by the Injured Party in seeking either enforcement of
Sections 9.01, 9.02, 9.03 or 9.05 or damages for a breach of such Sections.
 
ARTICLE X.
OTHER AGREEMENTS
 
Section 10.01.  Taxes.  Seller shall be responsible for the preparation and
filing of all required Tax Returns, and shall be liable for the payment of any
and all Taxes, in each case, relating to all periods prior to and ending on the
Closing Date (including all Taxes resulting from the sale, transfer, assignment
or delivery by Seller of the Assets hereunder).  Seller shall timely pay (a) all
Taxes and any Tax deficiency, interest or penalty asserted with respect thereto,
and all recording and filing fees, that may be imposed by reason of the sale,
transfer, assignment or delivery by Seller of the Assets hereunder; (b) all
Taxes arising out of (i) the ownership or use of the Excluded Assets, (ii) the
ownership or use of the Assets prior to the Closing Date, including all personal
property Taxes due and payable (or assessed for periods) on or prior to the
Closing Date; (c) all Taxes, including gross and net income Taxes, and transfer,
recording, sales and use Taxes arising out of the sale or transfer of the Assets
pursuant to this Agreement or any of the Related Agreements, if any.
 
Section 10.02.  Employment.  On or immediately prior to the Closing Date, Seller
shall terminate the employment of all of its employees working in the Business
as of the Closing Date, and Purchaser shall have no Liability related to
Seller's employment of all such employees on or prior to the Closing
Date.  After the execution of this Agreement and prior to the Closing Date,
Purchaser may interview and/or consider for employment Seller's employees who
are involved in the operations of the Business.  Purchaser shall not be
obligated to hire any such employees of Seller, but may offer employment to
those individuals who meet Purchaser's criteria for employment (collectively,
"Transferred Employees").  All Transferred Employees will be eligible to
participate in all of Purchaser's employee benefit plans that are made available
to the employees of Purchaser of similar responsibility and seniority levels.
 
Section 10.03.  Payment of Excluded Liabilities.  Seller or Holdings shall pay,
or make adequate provision for the payment of, in full, all of the Excluded
Liabilities and other Liabilities (other than Assumed Liabilities) of Seller
related to the Business.  For avoidance of doubt and further to Section 7.01,
should Purchaser discover any customer damage claims after Closing


 
 
- 24 -

--------------------------------------------------------------------------------

 


that occurred prior to the Closing, Seller or Holdings shall reimburse Purchaser
for Purchaser's costs incurred in investigating any such claim, which amount
shall not exceed $200 per claim
 
Section 10.04.  Health Benefit Coverage Obligations.  Seller or Holdings agree
to provide continuing health benefit coverage as described in Sections 601
through 608 of ERISA and Code Section 4980B to all persons who are not hired as
Transferred Employees.
 
Section 10.05.  Bulk Sales.  In connection with the transactions contemplated by
this Agreement, Purchaser and Seller hereby waive compliance with any applicable
Bulk Sales Laws; it being expressly understood and agreed that this
Section 10.05 shall not be deemed to be an admission or acknowledgement that any
such Bulk Sales Law is applicable to the transactions contemplated by this
Agreement.  In the event any claim should be asserted against Purchaser relating
to the Assets pursuant to any Bulk Sales Law, Purchaser shall, within thirty
(30) days receipt of such notice, furnish a copy thereof to Seller and tender
the defense of such claim to Seller, who shall assume the defense thereof and
shall further indemnify Purchaser from Liability for any and all such claims
pursuant to Article VII.
 
Section 10.06.  Seller Employee Training Expenses.  Purchaser shall, at the
Closing, reimburse Seller by wire transfer of immediately available funds to an
account designated in writing by Seller at least one (1) Business Day prior to
the Closing, for employee costs and expenses incurred by Seller in connection
with Purchaser's training sessions and meetings with Transferred Employees as
set forth on Schedule 10.06 which shall be delivered by Purchaser to Seller at
least one (1) Business Day prior to the Closing.
 
ARTICLE XI.
MISCELLANEOUS
 
Section 11.01.  Public Announcements.  Without the prior written consent of the
other parties, no party hereto shall, directly or indirectly, make any public
comment, statement or communication with respect to, or otherwise publicly
disclose, or permit the public disclosure of, the existence, terms, conditions
or other aspects of this Agreement (except to their respective counsel,
financial advisors, lenders, accountants, directors or key employees (to be
identified by Purchaser in its sole and absolute discretion) who need to know
such information in order to evaluate this Agreement and the transactions
contemplated hereby).
 
Section 11.02.  Costs and Expenses.  Whether or not the transactions
contemplated by this Agreement and the Related Agreements are consummated, each
of the parties shall bear all expenses and costs incurred by it in connection
with this Agreement and the Related Agreements and the transactions contemplated
by any of them, including, without limitation, the fees and disbursements of any
legal counsel, accountants or any other Person or representative whose services
have been used by such party.
 
Section 11.03.  Records.  Notwithstanding anything else to the contrary in this
Agreement, after the Closing, Purchaser shall be entitled upon reasonable notice
and at reasonable times, to inspect and copy any records retained by Seller that
Purchaser deems necessary or desirable, in its sole discretion, for the ongoing
operation of the Business.  Seller


 
 
- 25 -

--------------------------------------------------------------------------------

 


shall retain and make its books and records (including work papers in the
possession of its accountants) with respect to the Business available for
inspection by Purchaser, or by its representatives, for reasonable business
purposes at all reasonable times during normal business hours, for a five (5)
year period following the Closing Date, with respect to all transactions
occurring prior to and those relating to the Closing Date, the historical
financial condition, assets, liabilities, results of operations and cash flows
of the Business.  As used in this Section 11.03, the right of inspection
includes the right to make extracts or copies.
 
Section 11.04.  Further Assurances.  From and after the date of this Agreement,
the parties shall cooperate reasonably with each other in connection with any
steps required to be taken as part of their respective obligations under this
Agreement or any of the Related Agreements and shall: (a) furnish upon request
to each other such further information; (b) execute and deliver to each other
such other documents; and (c) do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of
transactions contemplated by this Agreement and the Related Agreements.
 
Section 11.05.  Addresses for Notices, Etc.  All notices, requests, demands and
other communications that are required or may be given pursuant to the terms of
this Agreement shall be in writing, and delivery shall be deemed sufficient in
all respects and to have been duly given as follows:  (a) on the actual date of
service if delivered personally; (b) at the time of receipt of confirmation by
the transmitting party if by facsimile transmission; (c) at the time of receipt
if given by electronic mail to the e-mail addresses set forth in this
Section 11.05, provided that a party sending notice by electronic delivery shall
bear the burden of authentication and of proving transmittal, receipt and time
of receipt; (d) on the third day after mailing if mailed by first-class mail
return receipt requested, postage prepaid and properly addressed as set forth in
this Section 11.05; or (e) on the day after delivery to a nationally recognized
overnight courier service during its business hours or the Express Mail service
maintained by the United States Postal Service during its business hours for
overnight delivery against receipt, and properly addressed as set forth in this
Section:
 
If to Purchaser:
USIC Locating Services, Inc.
13085 Hamilton Crossing Blvd., Suite 200
Carmel, Indiana 46032
Attention:  Michael Quinn, Sr. Vice President and CFO
Facsimile:  (317) 575-7947
E-mail:  MichaelQuinn@usicinc.com
 
With a copy to:
Ice Miller, LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282
Attention:  Joseph E. DeGroff
Facsimile:  (317) 592-4637
E-mail:  joseph.degroff@icemiller.com



 
 
- 26 -

--------------------------------------------------------------------------------

 


If to Seller or Holdings:
Geospatial Holdings, Inc.
229 Howes Run Road
Sarver, Pennsylvania 16055
Attention:  Mark Smith, Chairman and CEO
Facsimile:  __________________________
E-mail:  msmith@geospatialcorporation.com
 
With a copy to:
______________________________________
______________________________________
______________________________________
Attention:  _____________________________
Facsimile:  _____________________________
E-mail:  _________________________



Any party may change its address or other contact information for notice by
giving notice to each other party in accordance with the terms of this
Section 11.05.  In no event will delivery to a copied Person alone constitute
delivery to the party represented by such copied Person.
 
Section 11.06.  Construction.
 
(a)           The parties have participated jointly in the negotiation and
drafting of this Agreement and the Related Agreements, and, in the event of an
ambiguity or a question of intent or a need for interpretation arises, this
Agreement and the Related Agreements shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement or any of the Related Agreements.
 
(b)           Except as otherwise specifically provided in this Agreement or any
of the Related Agreements (such as by "sole", "absolute discretion", "complete
discretion", or words of similar import), if any provision of this Agreement or
any of the Related Agreements requires or provides for the consent, waiver or
approval of a party, such consent, waiver or approval shall not be unreasonably
withheld, conditioned or delayed.
 
(c)           Nothing in the schedules or exhibits to this Agreement or any of
the Related Agreements shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the schedule or exhibit identifies
the exception with particularity and describes the relevant facts in reasonable
detail.  No investigation or review carried out by or on behalf of any party or
Knowledge acquired at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date, shall impair the rights of that
party to rely upon those representations and warranties or to seek to enforce
any remedies with respect to any breach or violation thereof.  Without limiting
the generality of the foregoing, any Knowledge of Purchaser of any matter
relating to the Business or the Assets, whether or not disclosed in the
Disclosure Schedules, shall not relieve Seller or Holdings of any Liability or
obligation with respect to such matter.
 
(d)           The parties acknowledge and agree that each breach of a covenant
or agreement in this Agreement or any of the Related Agreements shall have
independent significance.


 
 
- 27 -

--------------------------------------------------------------------------------

 


(e)           Words of any gender used in this Agreement or any of the Related
Agreements shall be held and construed to include any other gender; words in the
singular shall be held to include the plural and words in the plural shall be
held to include the singular, unless and only to the extent the context
indicates otherwise.
 
(f)           Reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any Law means that provision of such Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.
 
(g)           "Hereunder," "hereof," "hereto," "herein," and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular article, section or other provision hereof.
 
(h)           "Including" (and with correlative meaning "include") means
including without limiting the generality of any description preceding such
term.
 
(i)            "Or" is used in the inclusive sense of "and/or."
 
(j)           References to documents, instruments or agreements shall be deemed
to refer as well to all addenda, appendices, exhibits, schedules or amendments
thereto.
 
Section 11.07.  Severability.  The invalidity or unenforceability of any
provision of this Agreement or any of the Related Agreements shall in no way
affect the validity or enforceability of any other provision of this Agreement
or any of the Related Agreements.
 
Section 11.08.  Entire Agreement and Amendment.  This Agreement and the Related
Agreements, including the Appendix, Exhibits and Schedules referred to and
incorporated by reference herein and therein that form a part of this Agreement
and the Related Agreements, contain the entire understanding of the parties with
respect to the subject matter of this Agreement and the Related
Agreements.  There are no representations, promises, warranties, covenants or
undertakings other than those expressly set forth in or provided for in this
Agreement or the Related Agreements.  This Agreement and the Related Agreements
supersede all prior agreements and understandings among the parties hereto with
respect to the transactions contemplated by this Agreement and the Related
Agreements, including, without limitation, the letter of intent by and among the
parties hereto, dated January 17, 2011.  Except as specifically set forth in
this Agreement and as permitted pursuant to Sections 9.04(b) or 11.07, this
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by each of the parties hereto.
 
Section 11.09.  No Waiver; Cumulative Remedies.  Except as specifically set
forth herein, the rights and remedies of the parties to this Agreement are
cumulative and not alternative.  No failure or delay on the part of any party in
exercising any right, power or remedy under this Agreement or any of the Related
Agreements will operate as a waiver of such right, power or remedy, and no
single or partial exercise of any such right, power or remedy will preclude any
other or further exercise of such right, power or remedy or the exercise of any
other right, power or remedy.  To the maximum extent permitted by applicable
Law, (a) no claim or


 
 
- 28 -

--------------------------------------------------------------------------------

 

right arising out of this Agreement or any of the Related Agreements can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or any of the Related Agreements.
 
Section 11.10.  Parties in Interest.  Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any Person
other than Seller, Purchaser and Holdings, and their respective successors and
permitted assigns and the Purchaser Indemnified Parties and the Seller
Indemnified Parties under Article VII.
 
Section 11.11.  Successors and Assigns; Assignment.  This Agreement shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and permitted assigns.  Neither Seller nor Holdings shall
have the right to assign or delegate its rights or duties hereunder or under any
of the Related Agreements, in whole or in part, without the prior written
consent of Purchaser.  Purchaser may, without any prior notice to or consent of
Seller or Holdings, assign or delegate, in whole or in part, its rights and
duties under this Agreement and the Related Agreements to any lender of
Purchaser as security for obligations to such lender in respect of financing
arrangements between Purchaser and such lender, any Affiliates or to any Person
who shall acquire all or substantially all of the assets or then outstanding
voting securities of Purchaser whether by purchase, merger, consolidation or
otherwise.  Except as expressly set forth herein, including Section 11.10,
nothing in this Agreement shall confer any claim, right, interest or remedy on
any Person (other than the parties hereto) or inure to the benefit of any Person
(other than the parties hereto) other than to any lender of Purchaser as
security for obligations to such lender in respect of financing arrangements
between Purchaser and such lender.
 
Section 11.12.  Governing Law; Dispute Resolution; Jurisdiction and Venue.
 
(a)           Applicable Law.  The Laws of the State of Indiana shall govern the
creation, interpretation, construction and enforcement of and the performance
under this Agreement and the Related Agreements and all transactions and
agreements contemplated by any of them, as well as any and all claims arising
out of or relating in any way to this Agreement or any of the Related
Agreements, notwithstanding the choice of law rules of any other state or
jurisdiction.
 
(b)           Court Proceedings.  Any Proceeding permitted by the terms of this
Agreement to be filed in a court, which Proceeding is brought to enforce,
challenge or construe the terms or making of this Agreement or any of the
Related Agreements, and any claims arising out of or related to this Agreement
or any of the Related Agreements, shall be exclusively brought and litigated
exclusively in a state or federal court having subject matter jurisdiction and
located in Indianapolis, Indiana.  For the purpose of any Proceeding instituted
with respect to any claim arising out of or related to this Agreement or any of
the Related Agreements, each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts having subject matter jurisdiction
and located in Indianapolis, Indiana.  Each party hereby irrevocably waives any
objection or defense which it may now or hereafter have of improper venue, forum
non


 
 
- 29 -

--------------------------------------------------------------------------------

 


conveniens, or lack of personal jurisdiction; provided, however, that Purchaser,
in its sole discretion, may elect to bring any Proceeding relating to or arising
out of a breach by Seller or Holdings of Sections 9.01, 9.02, 9.03 or 9.05 in
the county or state where the breach by Seller or Holdings occurred or where
Seller or Holdings can be found.  Each party further irrevocably consents to the
service of process out of such courts by the mailing of a copy thereof, by
registered mail, postage prepaid, to the party and agrees that such service, to
the fullest extent permitted by applicable laws, (i) shall be deemed in every
respect effective service of process upon it in any Proceeding arising out of or
related to this Agreement or any of the Related Agreements and (ii) shall be
taken and held to be valid personal service upon and personal delivery to
it.  Nothing herein contained shall affect the right of each party to serve
process in any other manner permitted by applicable Laws.
 
Section 11.13.  Waiver of Jury Trial.  For any Proceeding which is permitted
under this Agreement to be filed in a court, each party hereby expressly and
irrevocably waives any right to a trial by jury in such Proceeding, including
but not limited to those Proceedings to enforce or defend any rights under this
Agreement or any of the Related Agreements or under any amendment, consent,
waiver, instrument, document or agreement delivered or which may in the future
be delivered in connection with any of them or arising from any relationship
existing in connection with this Agreement or any of the Related
Agreements.  Each party agrees that in any such Proceeding, the matters shall be
tried to a court and not to a jury.
 
Section 11.14.  Counterparts.  This Agreement may be executed in multiple
original or facsimile counterparts, each of which shall be deemed an original,
but all of which shall together constitute one and the same agreement.
 
Section 11.15.  Survival of Representations and Warranties.  Except as
specifically set forth elsewhere in this Agreement, all representations and
warranties made in this Agreement or in any of the Related Agreements (or any
other certificate or instrument delivered in connection with any of them) shall
indefinitely survive the execution and delivery of this Agreement and the
Related Agreements and the Closing.
 
Section 11.16.  Table of Contents and Captions.  The Table of Contents and
captions of the Articles and Sections of this Agreement are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any provision of this Agreement.
 
Section 11.17.  Schedules, Exhibits and Certificates; Knowledge of
Purchaser.  All Appendices, Schedules and Exhibits referred to herein form an
integral part of this Agreement and shall be deemed to be part of this Agreement
to the same extent as if set forth in the text of this Agreement.  All
statements contained in certificates and other instruments attached hereto or
delivered or furnished on behalf of any party hereto shall be deemed
representations and warranties of that party pursuant to this Agreement.  No
Knowledge on the part of Purchaser or any of its Personnel, accountants, legal
counsel and representatives of any matter that might constitute or form the
basis of a breach of any representation or warranty of Seller or Holdings shall
be deemed to modify, qualify or otherwise alter in any respect any such
representation or warranty, and Purchaser shall be entitled to pursue all
remedies available to it under this Agreement and applicable Law in connection
with any such matter.


 
 
- 30 -

--------------------------------------------------------------------------------

 


[Signature Page Follows]


 
 
- 31 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

   
"PURCHASER"
         
USIC Locating Services, Inc.
         
By:
/s/ Michael R. Quinn
   
Name:
Michael R. Quinn
   
Title:
Senior Vice President and CFO



 

   
"SELLER"
         
Utility Services and Consulting Corp.
         
By:
/s/ Mark Smith
   
Name:
Mark Smith
   
Title:
President



 

   
"HOLDINGS"
         
Geospatial Holdings, Inc.
         
By:
/s/ Mark Smith
   
Name:
Mark Smith
   
Title:
Chairman and CEO

 
 
- 32 -

--------------------------------------------------------------------------------

 


APPENDIX A
DEFINITIONS
 
As used in this Agreement, the following terms have the meanings indicated
below:
 
"Affiliate" shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with Purchaser, Seller or Holdings, as
the case may be.  As used in this definition, "control" (including, its
correlative meanings "controlled by" and "under common control with") means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of ten percent (10%) or more
of outstanding voting securities or partnership or other ownership interests, by
Contract or otherwise).
 
"Bulk Sales Laws" shall mean any bulk transfer provision of any Law enacted by
any State or other jurisdiction.
 
"Business Day" shall mean any day other than Saturday, Sunday, and any day on
which commercial banks in Indiana are authorized by Law to be closed.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
"Contracts" shall mean any contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sale contract, mortgage, license, franchise,
insurance policy, commitment or other arrangement or agreement, whether written
or oral.
 
"Employee Plans" shall mean each voluntary employees' beneficiary association
under Section 501(c)(9) of the Code whose members include employees of Seller
working in the Business and all employee benefit plans, as defined in
Section 3(3) of ERISA, for Seller's Personnel and all retirement, stock, stock
option, welfare benefit, savings, deferred compensation, incentive compensation,
paid time off, severance pay, salary continuation, disability, fringe benefit
and other employee benefit arrangements, policies, or practices for Seller's
Personnel for which Seller is a plan sponsor, as defined in Section 3(16)(B) of
ERISA, or which Seller otherwise maintains for Seller's Personnel or to which
Seller otherwise, contributes or has contributed, or in which Seller otherwise
participates or has participated or under which Seller may have any Liability
for Seller's Personnel.
 
"Encumbrance" shall mean all liens (statutory or other), leases, mortgages,
pledges, security interests, conditional sales agreements, charges, claims,
options, easements, rights of way (other than easements of record) and other
encumbrances of any kind or nature whatsoever, including those encumbrances set
forth on any schedule hereto.
 
"Equipment" shall mean: (a) all fixed assets, including equipment, spare parts,
supplies, materials, computer hardware and software, and vehicles owned or
leased by Seller in connection with the Business (including all leases of such
property); (b) any rights of Seller to warranties applicable to the foregoing
(to the extent assignable), and licenses received from manufacturers, lessors or
sellers of any such item; and (c) any related records, documents, claims,
credits and rights of recovery with respect thereto.


 
- 33 -

--------------------------------------------------------------------------------

 


"ERISA" shall mean the Employee Retirement Income Security Act of 1974.
 
"Files and Records" shall mean all files, records and other information of
Seller relating to the Business or the Assets, whether in hard copy or magnetic
or other format including customer lists and records, referral sources,
equipment maintenance records, equipment warranty information, research and
development reports and records, specifications and drawings, sales and
advertising material, software, correspondence, manuals, studies, sales
literature and promotional material, production reports and records, operating
guides, copies of financial and accounting records and copies of records
relating to Personnel of Seller to be employed by Purchaser following the
Closing.
 
"GAAP" shall mean the prevailing generally accepted accounting principles in the
United States, in effect from time to time, consistently applied.
 
"Governing Documents" shall mean, with respect to any particular entity: (a) if
a corporation, the articles or certificate of incorporation and the bylaws;
(b) if a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and the operating agreement; (e) if another type of
Person, any other charter or similar document adopted or filed in connection
with the creation, formation or organization of the Person; (f) all equity
holders' agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equity holders of any Person; and
(g) any amendment or supplement to any of the foregoing.
 
"Governmental Entity" shall mean any court, government agency, department,
commission, board, bureau or instrumentality of the United States, any local,
county, state, federal or political subdivision thereof, or any foreign
governmental entity of any kind.
 
"Intangible Assets" shall mean all intangible personal property rights of Seller
related to the Business, including going concern value, goodwill, the benefit of
third party representations, warranties and guarantees, customer lists and
related information (including telephone numbers, facsimile numbers, addresses
and e-mail addresses), supplier lists and related information (including
telephone numbers, facsimile numbers, addresses and e-mail addresses), referral
sources, and all other intangible assets of Seller related to the Business,
whether or not patentable or registrable.
 
"Intellectual Property" means Business Intellectual Property and all trade
secrets, technical knowledge and know-how that are used by the Company in the
Business.
 
The phrases "to the Knowledge of" any Person, or "Known to" any Person, or words
of similar import, shall mean the information that would be possessed by a
Person who has made investigation of the subject matter of the applicable
representations and warranties which is reasonable in light of the role of the
Person in the applicable organization and, where appropriate, has conferred with
appropriate Personnel or examined appropriate documents.  The
 
 
- 34 -

--------------------------------------------------------------------------------

 


phrases "has Knowledge of" or "to the Knowledge of" or "Known to", when used in
reference to any organization, shall include the Knowledge of all officers and
directors of that organization.
 
"Law" shall mean any local, county, state, federal, foreign or other law,
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
settlement agreement or governmental requirement enacted, promulgated, entered
into, agreed or imposed by any Governmental Entity.
 
"Liability" with respect to any Person, shall mean any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
"Licenses and Permits" shall mean all governmental licenses, permits,
franchises, certificates, approvals and authorizations that relate directly or
indirectly to, or are necessary for, the conduct of the Business or the
ownership or operation of the Assets, including, without limitation, those set
forth on Section 4.15 of the Disclosure Schedules, and all pending applications
therefor or renewals thereof.
 
"Material Adverse Effect" when used with respect to Seller, shall mean any
event, change, occurrence, condition or circumstance which has had or could
reasonably be expected to have a material adverse impact on any of the Assets,
the prospects, customer relations, Liabilities, capitalization, business
operations or condition (financial or otherwise) of the Business or results of
operations or condition of the Business, or the ability of any party hereto to
consummate any of the transactions contemplated by this Agreement or any of the
Related Agreements whether as a result of any legislative or regulatory change,
revocation of any Licenses and Permits or right to do business, fire, explosion,
accident, casualty, labor difficulty, flood, drought, riot, storm, act of
terrorism, act of enemy, condemnation or act of God or public force, or
otherwise.
 
"Multiemployer Plan" shall mean any Employee Plan that is a "multiemployer plan"
within the meaning of Section 4001(a)(3) or Section 3(37) of ERISA or a
"multiple employer plan" with in the meaning of Section 4063 or 4064 of ERISA.
 
"Ordinary Course of Business" shall mean any action taken by a Person if:
(a) such action is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal
day-to-day operations of such Person; (b) such action does not require
authorization by the board of directors or shareholders of such Person (or by
any Person or group of Persons exercising similar authority) and does not
require any other separate or special authorization of any nature; and (c) such
action is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.


 
- 35 -

--------------------------------------------------------------------------------

 


"Permitted Encumbrance" shall mean any of the following: (a) the provisions of
all applicable statutory liens of mechanics, materialmen and other similar
Persons and other liens imposed by applicable Laws incurred in the Ordinary
Course of Business and which are not yet due and payable; (b) liens for current
Taxes and other governmental assessments, charges or claims not yet due and
payable.
 
"Person" shall mean any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof.
 
"Personnel" shall mean either any director, officer, employee, consultant, agent
or other personnel of Seller working in the Business or personnel of Purchaser,
as applicable.
 
"Proceeding" shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit.
 
"Related Agreements" shall mean collectively, the Assignment and Assumption
Agreement, the Bill of Sale and the other agreements, documents, instruments and
certificates executed at the Closing by the parties to this Agreement pursuant
to and in connection with the transactions contemplated by this Agreement.
 
"Related Person" shall mean, with respect to a specified Person other than an
individual, any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person; (b) any Person that holds a Material Interest in such
specified Person; (c) each Person that serves as a director, officer, partner,
executor or trustee of such specified Person (or in a similar capacity); (d) any
Person in which such specified Person holds a Material Interest; and (e) any
Person with respect to which such specified Person serves as a general partner
or a trustee (or in a similar capacity).  For purposes of this definition:  (a)
"control" (including "controlling," "controlled by," and "under common control
with") means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by Contract or otherwise, and shall be
construed as such term is used in the rules promulgated under the Securities Act
of 1933, as amended; and (b) "Material Interest" means direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of voting securities or other voting interests representing
at least ten percent (10%) of the outstanding voting power of a Person or equity
securities or other equity interests representing at least ten percent (10%) of
the outstanding equity securities or equity interests in a Person.
 
"Seller's Benefit Obligations" shall mean all obligations, arrangements, or
customary practices (other than those contained in or provided under the
Employee Plans), whether or not legally enforceable, to provide benefits (other
than salary or wages) to present or former Personnel of Seller.  Seller's
Benefit Obligations also include consulting agreements with Personnel of Seller
under which the compensation paid does not depend upon the amount of service
rendered, sabbatical policies, severance payment policies, and fringe benefits
within the meaning of Section 132 of the Code.


 
- 36 -

--------------------------------------------------------------------------------

 


"Tax" or "Taxes" shall mean all federal, state, local and foreign taxes
(including excise taxes, value added taxes, occupancy taxes, employment taxes,
unemployment taxes, ad valorem taxes, custom duties, transfer taxes, and fees),
levies, imposts, impositions, assessments and other governmental charges of any
nature imposed upon a Person, including all taxes and governmental charges
imposed upon any of the personal properties, real properties, tangible or
Intangible Assets, income, receipts, payrolls, transactions, stock transfers,
capital stock, net worth or franchises of a Person (including all sales, use,
withholding or other taxes which a Person is required to collect or pay over to
any government), and all related additions to tax, penalties or interest
thereon.
 
"Tax Return" shall mean and include all returns, statements, declarations,
estimates, forms, reports, information returns and any other documents
(including all consolidated, affiliated, combined or unitary versions of the
same), including all related and supporting information, filed or required to be
filed with any Governmental Entity in connection with the determination,
assessment, reporting, payment, collection or administration of any Taxes.
 
"Trailing Twelve Month Revenue" shall mean the aggregate revenue of the Business
as reported in accordance with GAAP consistently applied and calculated on a
trailing twelve (12) month basis ending on the last Business Day of the month
preceding the month in which the Closing occurs.
 
In addition to terms defined above, the following terms shall have the
respective meanings given to them in the sections set forth below:
 
Defined term
 
Section
Agreement
Preamble
Assets
Section 1.01
Assigned Contracts
Section 1.01(b)
Assignment and Assumption Agreement
Section 2.02(b)
Assumed Liabilities
Section 1.03(a)
Bill of Sale
Section 2.02(a)
Breaching Party
Section 9.05
Business
Recitals
Business Intellectual Property
Section 4.12
Claimant
Section 7.03
Closing
Section 2.01
Closing Date
Section 2.01
Confidential Information
Section 9.01(b)
Disagreement Notice
Section 7.05
Disclosure Schedules
Article IV
Election Notice
Section 7.04
Excluded Assets
Section 1.02
Excluded Liabilities
Section 1.03(b)
Financial Statements
Section 4.06(a)
Fundamental Representations
Section 7.07
Holdings
Preamble

 
 
- 37 -

--------------------------------------------------------------------------------

 
 
Indemnification Basket
Section 7.08
Indemnification Cap
Section 7.08
Indemnification Notice
Section 7.03
Indemnifying Party
Section 7.03
Indemnity Loss
Section 7.01
Injured Party
Section 9.05
Litigation Notice
Section 7.03
Preliminary Allocation
Section 1.05
Purchaser
Preamble
Purchaser Indemnified Parties
Section 7.01
Purchase Price
Section 1.04
Real Property Leases
Section 4.10
Reduct License Agreement
Section 4.12
Restricted Area
Section 9.02(a)
Restricted Period
Section 9.02(a)
Seller
Preamble
Seller Indemnified Parties
Section 7.02
Transferred Employee
Section 10.02



 
- 38 -

--------------------------------------------------------------------------------

 


Assigned Contracts Schedule

 
[table-1.jpg]
 
Standard Industrial Lease – Gross, dated October 13, 2009, by and between Seller
and PAJAP, Ltd. Co., for the office building located at 3404 Vista Alameda NE -
Suite B, Albuquerque, NM 87113.


 
- 39 -

--------------------------------------------------------------------------------

 


Deposits Schedule


Deposit in the amount of $2,000 under that certain Standard Industrial Lease –
Gross, dated October 13, 2009, by and between Seller and PAJAP, Ltd. Co., for
the office building located at 3404 Vista Alameda NE - Suite B, Albuquerque, NM
87113.


 
- 40 -

--------------------------------------------------------------------------------

 
 
Assets Schedule
 
Vehicles:
 
[table-2.jpg]


 
- 41 -

--------------------------------------------------------------------------------

 


[table-3.jpg]

 
- 42 -

--------------------------------------------------------------------------------

 


Locating Equipment:
 
[table-4.jpg]


 
- 43 -

--------------------------------------------------------------------------------

 


Computers:
 
[table-5.jpg]


 
Other Assets:
 
4 Samsung Cameras
 
31 Kodak Cameras
 
38 Verizon Air Cards
 
35 Samsung Storm Mobile Phones
 
3 Blackberry Curve Mobile Phones
 
1 Blackberry World Edition Mobile Phone
 
1 Blackberry Storm Mobile Phone
 
Office Equipment and Furniture



 
- 44 -

--------------------------------------------------------------------------------

 


Assumed Liabilities Schedule
 
Vehicle Liabilities:
 
[table-6.jpg]


 
- 45 -

--------------------------------------------------------------------------------

 


Computer Liabilities:
 
[table-7.jpg]



Total Laptops = 38


Total Passed Due Lease Amount to Dell is approximately
$15,762
Future Obligations due to Dell is approximately
$11,495
Total Lease Obligation to Dell*
$27,257.36



*Above financial data as of 3/2/11 and represents total obligations owed to Dell
for 1 monitor, 42 laptops, 40 cameras and 40 memory cards




Office Lease Liability:
 
Office building located at 3404 Vista Alameda NE - Suite B, Albuquerque, NM
87113


Base Rent: $1,980.00 per month payable on the first day of each month through
October, 31 2011.


Monthly Rent
$1,980.00
Remaining months:
8
Total Lease Obligation:
$15,840

 
 
- 46 -

--------------------------------------------------------------------------------

 


Allocation of Purchase Price Schedule
 
Fixed Assets
 
  Vehicles
$565,645
  Locating Equipment
$67,339
  Computers
$26,935
  Office Equipment
$13,468
Total
$673,386

 
 
- 47 -

--------------------------------------------------------------------------------

 


EXHIBIT A
 
BILL OF SALE
 
THIS BILL OF SALE (the "Bill of Sale"), dated as of this 7th day of March, 2011
(the "Effective Date"), is by and between USIC Locating Services, Inc., an
Indiana corporation ("Purchaser"), and Utility Services and Consulting Corp., a
Nevada corporation ("Seller").
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of March 7,
2011 (as amended, supplemented or otherwise modified from time to time), by and
among Purchaser, Seller and Geospatial Holdings, Inc., a Nevada corporation (the
"Purchase Agreement"), Seller has agreed to sell, transfer, assign, convey and
deliver to Purchaser all of Seller's right, title and interest in and to the
Assets, and Purchaser has agreed to purchase, acquire and accept from Seller the
Assets, on the terms and subject to the conditions more fully described in the
Purchase Agreement; and
 
WHEREAS, capitalized terms used herein, but not otherwise defined, shall have
the meanings specified in the Purchase Agreement;
 
NOW, THEREFORE, in consideration of Purchaser's payment of the Purchase Price
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and pursuant to the terms and subject to the conditions
of the Purchase Agreement, Seller hereby agrees as follows:
 
AGREEMENT
 
Sale.  Seller does hereby sell, transfer, assign, convey and deliver to
Purchaser, and Purchaser does hereby purchase, acquire and accept, for all
purposes at and as of the Effective Date, all of the right, title and interest
of Seller in and to the Assets, free and clear of all Encumbrances, other than
the Permitted Encumbrances, to have and to hold forever.
 
Governing Agreement.  This Bill of Sale is expressly made subject to the terms
and provisions of the Purchase Agreement.  The delivery of this Bill of Sale
shall not affect, alter, enlarge, diminish or otherwise impair any of the
representations, warranties, covenants, conditions, indemnities, terms or
provisions of the Purchase Agreement, and all of the representations,
warranties, covenants, conditions, indemnities, terms and provisions contained
in the Purchase Agreement shall survive the delivery of this Bill of Sale to the
extent, and in the manner, set forth in the Purchase Agreement.  In the event of
a conflict between the terms and provisions of this Bill of Sale and the terms
and provisions of the Purchase Agreement, the terms and provisions of the
Purchase Agreement shall govern and control.
 
Successors and Assigns.  The provisions of this Bill of Sale shall bind Seller
and its successors and permitted assigns and inure to the benefit of Purchaser
and its successors and permitted assigns.
 
Interpretation.  Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of


 
- 48 -

--------------------------------------------------------------------------------

 


this Bill of Sale.  This Bill of Sale shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
 
Execution in Counterparts.  This Bill of Sale may be executed and delivered in
two (2) original or facsimile counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
document.  Only one (1) counterpart signed by Seller must be produced to
evidence the execution and delivery of this Bill of Sale.
 
Governing Law.  This Bill of Sale shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana, without regard to
conflict of laws principles of any jurisdiction.
 
[Signature Page Follows]


 
- 49 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
written above.
 

   
"SELLER"
         
Utility Services and Consulting Corp.
         
By:
/s/ Mark A. Smith
   
Name:
Mark A. Smith
   
Title:
President



 
Accepted and Agreed:
     
"PURCHASER"
     
USIC Locating Services, Inc.
       
By:
/s/ Michael R. Quinn
 
Name:
Michael R. Quinn
 
Title:
Senior Vice President and CFO
 

 
 
- 50 -

--------------------------------------------------------------------------------

 


EXHIBIT B
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT ("Agreement"), dated as of the 7th day
of March, 2011 (the "Effective Date"), is by and between Utility Services and
Consulting Corp., a Nevada corporation ("Assignor"), and USIC Locating Services,
Inc., an Indiana corporation ("Assignee").
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of March 7,
2011 (as amended, supplemented or otherwise modified from time to time), by and
among Purchaser, Seller and Geospatial Holdings, Inc., a Nevada corporation (the
"Purchase Agreement"), Assignor has agreed to sell, transfer, assign, convey and
deliver to Assignee all of Assignor's right, title and interest in and to the
Assets and the Assumed Liabilities, and Assignee has agreed to purchase,
acquire, accept and assume from Assignor the Assets and the Assumed Liabilities,
on the terms and subject to the conditions more fully described in the Purchase
Agreement;
 
WHEREAS, pursuant to the terms and subject to the conditions of the Purchase
Agreement, Assignor desires to assign and transfer to Assignee certain rights
and obligations of Assignor under certain contracts and other liabilities and
Assignee desires to accept and assume such assignment on the terms and
conditions provided for herein; and
 
WHEREAS, capitalized terms used herein, but not otherwise defined shall have the
meanings specified in the Purchase Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and pursuant to the terms and subject to the
conditions of the Purchase Agreement, Assignor and Assignee hereby agrees as
follows:


AGREEMENT
 
Assignment.  As of the Effective Date, Assignor hereby assigns and transfers to
Assignee all of its respective right, title and interest in, to and under the
Assigned Contracts and the Assumed Liabilities to have and to hold forever.
 
Acceptance.   As of the Effective Date, Assignee hereby accepts and assumes the
assignment and transfer of such Assigned Contracts and Assumed Liabilities, and
agrees to assume and pay or perform, when such payment or performance is
required but only to the extent the obligation or liability (i) initially
accrued or arose after the Closing Date and (ii) is not the result of or caused
by any breach or default of Assignor thereunder on or prior to the Closing Date.
 
No Assumption of Liabilities.  Assignee expressly does not, and shall not,
assume or agree to assume, pay, satisfy, discharge, perform or be responsible
for in any manner and shall not, by virtue of the execution and delivery of this
Agreement, be deemed to have assumed or to


 
- 51 -

--------------------------------------------------------------------------------

 


have agreed to pay, satisfy, discharge or perform or be responsible for in any
manner, any liabilities, obligations or commitments of Assignor of any nature
whatsoever whether direct or indirect, known or unknown, choate or inchoate,
absolute, fixed, contingent or otherwise and whether or not disclosed to
Assignee, other than the Assumed Liabilities specifically assumed by Assignee
under the Purchase Agreement.
 
Governing Agreement.  This Agreement is expressly made subject to the terms and
provisions of the Purchase Agreement.  The delivery of this Agreement shall not
affect, alter, enlarge, diminish or otherwise impair any of the representations,
warranties, covenants, conditions, indemnities, terms or provisions of the
Purchase Agreement, and all of the representations, warranties, covenants,
conditions, indemnities, terms and provisions contained in the Purchase
Agreement shall survive the delivery of this Agreement to the extent, and in the
manner, set forth in the Purchase Agreement.  In the event of a conflict between
the terms and provisions of this Agreement and the terms and provisions of the
Purchase Agreement, the terms and provisions of the Purchase Agreement shall
govern and control.
 
Successors and Assigns.  The provisions of this Agreement shall bind Assignor
and its successors and permitted assigns and inure to the benefit of Assignee
and its successors and permitted assigns.
 
Interpretation.  Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.  This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
 
Execution in Counterparts.  This Agreement may be executed and delivered in two
(2) original or facsimile counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
document.  Only one (1) counterpart signed by Assignor must be produced to
evidence the execution and delivery of this Agreement.
 
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Indiana, without regard to conflict of
laws principles of any jurisdiction.
 
[Signature Page Follows]


 
- 52 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed on the Effective Date.



   
"ASSIGNOR"
         
Utility Services and Consulting Corp.
         
By:
/s/ Mark A. Smith
   
Name:
Mark A. Smith
   
Title:
President






   
"ASSIGNEE"
         
USIC Locating Services, Inc.
         
By:
/s/ Michael R. Quinn
   
Name:
Michael R. Quinn
   
Title:
Senior Vice President and CFO



 
- 53 -

--------------------------------------------------------------------------------

 


Schedule 4.05


Customer contracts requiring consent:
Qwest
Xcel Energy
El Paso Electric – New Mexico
El Paso Electric – Texas
Windstream
Baja Communications


Other contracts requiring consent:
Standard Industrial Lease – Gross, dated October 13, 2009, by and between Seller
and PAJAP, Ltd. Co., for the office building located at 3404 Vista Alameda NE,
Suite B, Albuquerque, NM  87113.


 
- 54 -

--------------------------------------------------------------------------------

 


Schedule 4.06


Utility Services and Consulting Corporation
     
Balance Sheet
     
As of December 31, 2010
             
ASSETS
     
Current Assets
     
Checking/Savings
     
1001 · Dollar Bank checking
    118,614.54  
Total Checking/Savings
    118,614.54  
Accounts Receivable
       
1201 · Accounts Receivable
    282,429.43  
Total Accounts Receivable
    282,429.43  
Other Current Assets
       
1205 · Unbilled A/R
    43,897.61  
1301 · Due to/from GHI
    -1,460,503.05  
1311 · Due to/from GMSI
    640,932.31  
1321 · Due to/from GPS
    10,200.00  
1401 · Prepaid Expense
    1,980.00  
1411 · Prepaid Insurance
    112,495.48  
1451 · Deposits
    8,351.28  
Total Other Current Assets
    -642,646.37  
Total Current Assets
    -241,602.40  
Fixed Assets
       
1611 · Field Equipment
    203,428.73  
1612 · Field Vehicles
    974,656.33  
1621 · Office Equipment
    4,508.45  
1641 · Vehicles
    35,993.29  
1699 · Accumulated Depreciation
    -291,349.58  
Total Fixed Assets
    927,237.22  
TOTAL ASSETS
    685,634.82  

 
 
- 55 -

--------------------------------------------------------------------------------

 
 
LIABILITIES & EQUITY
       
Liabilities
       
Current Liabilities
       
Accounts Payable
       
2001 · Accounts Payable
    174,461.32  
Total Accounts Payable
    174,461.32  
Other Current Liabilities
       
2101 · Accrued Expenses
    1,956.78  
2105 · Accrued Insurance
    98,250.58  
2117 · Accrued damage claims
    18,521.69  
2120 · Accrued Payroll
    32,354.47  
2121 · Accrued Payroll Taxes
    3,142.16  
2127 · Accrued employee expenses
    4,433.30  
2151 · Accrued use tax
    3,046.23  
2152 · Sales tax collected
    141,704.01  
2231 · Cur. Port. of Cap Lease - Enter
    250,500.74  
2232 · Cur. Port. of Cap Lease - Dell
    15,672.98  
Total Other Current Liabilities
    569,582.94  
Total Current Liabilities
    744,044.26  
Long Term Liabilities
       
2731 · Capital lease liability-Enterpr
    260,150.79  
Total Long Term Liabilities
    260,150.79  
Total Liabilities
    1,004,195.05  
Equity
       
3001 · Common Stock
    0.90  
3011 · Additional Paid In Capital
    999.10  
3021 · Retained earnings
    -116,967.36  
Net Income
    -202,592.87  
Total Equity
    -318,560.23  
TOTAL LIABILITIES & EQUITY
    685,634.82  

 
 
- 56 -

--------------------------------------------------------------------------------

 
 
Utility Services and Consulting Corp.
     
Statement of Operations
     
For the Year Ended December 31, 2010
             
Ordinary Income/Expense
     
Income
     
Revenue
     
4012 · SUE - Intercompany
    1,610.54  
4015 · Utility Locating
    2,879,725.57  
4911 · Cash discount
    -4,130.48  
4912 · Account Billing Adjustments
    -4.21  
Total Revenue
    2,877,201.42  
Total Income
    2,877,201.42  
Cost of Goods Sold
       
Direct costs
       
5001 · Direct labor
    1,061.04  
5002 · Direct workers' compensation
    12.65  
Total Direct costs
    1,073.69  
Indirect Costs
       
5502 · Depreciation on Field Equipment
    253,096.35  
5503 · Indirect Equipment Rental
    7,414.03  
5506 · Field Vehicle Gas
    188,517.46  
5507 · Field Vehicle Repairs and Maint
    81,973.62  
5511 · Supplies
    99,299.61  
5512 · Small Tools and Equipment
    693.90  
5541 · Indirect Cell Phone Costs
    74,192.80  
5581 · Contractor Liability Insurance
    26,677.80  
5601 · Salaries and Wages
    1,225,626.74  
5602 · Overtime
    288,483.22  
5611 · Indirect Payroll Taxes
    120,108.71  
5621 · Indirect Health Insurance
    88,169.26  
5631 · Indirect Emp Contrib. - Health
    -46,986.88  
5701 · Utility damage
    86,104.59  
Total Indirect Costs
    2,493,371.21  
Total COGS
    2,494,444.90  

 
 
- 57 -

--------------------------------------------------------------------------------

 
 
Gross Profit
    382,756.52  
Expense
       
Depreciation and Amortization
       
6951 · Depreciation
    12,703.67  
6959 · Depr allocated to Direct Costs
    0.00  
Total Depreciation and Amortization
    12,703.67  
General and Administrative
       
6201 · Bank Service Charges
    1,411.50  
6203 · Late Fees
    6,587.77  
6205 · Dues and Subscriptions
    1,013.00  
6210 · Data Processing Fees
    33,764.15  
6213 · Recruitment Expenses
    1,042.87  
6298 · Penalties
    474.80  
6299 · Miscellaneous
    3,620.90  
Total General and Administrative
    47,914.99  
Insurance
       
6903 · Package insurance
    65,222.86  
6908 · Workers' Compensation
    10,216.44  
6909 · W/C allocated to Direct Costs
    -12.65  
Total Insurance
    75,426.65  
Occupancy
       
6401 · Rent
    22,660.00  
6411 · Building Repairs
    1,510.31  
6413 · Utilities
    3,038.74  
Total Occupancy
    27,209.05  
Office Expenses
       
6501 · Office Supplies
    1,095.19  
6511 · Postage and Delivery
    1,706.97  
6521 · Telephone
    3,362.83  
6522 · Cell Phones
    4,151.69  
6523 · Conference Calls
    659.88  
6524 · Internet
    859.27  
6525 · Answering service
    3,127.18  
6531 · Office Equipment Rental
    34.13  
6532 · Computer Expenses
    205.14  
Total Office Expenses
    15,202.28  

 
 
- 58 -

--------------------------------------------------------------------------------

 
 
Paryoll, Taxes and Benefits
       
6001 · Salaries & Wages
    221,930.54  
6011 · Payroll Taxes
    29,796.77  
6021 · Health Insurance
    27,206.44  
6031 · Employee Contributions - Health
    -7,752.26  
6099 · Allocated to direct P/R cost
    -1,061.04  
Total Paryoll, Taxes and Benefits
    270,120.45  
Sales and Marketing
       
6131 · Trade Shows
    1,181.60  
Total Sales and Marketing
    1,181.60  
Taxes and Licenses
       
6935 · Business Licenses
    35.00  
6939 · Other Taxes
    -72.16  
Total Taxes and Licenses
    -37.16  
Travel and Entertainment
       
6601 · Travel
    4,941.76  
6602 · Auto rental
    221.78  
6603 · Lodging
    15,733.90  
6604 · Parking and tolls
    334.25  
6605 · Automobile expense
    10,568.64  
6621 · Meals
    1,652.68  
6623 · Entertainment
    182.31  
Total Travel and Entertainment
    33,635.32  
6701 · Research and Development
    17,486.35  
Total Expense
    500,843.20  
Net Ordinary Income
    -118,086.68  
Other Income/Expense
       
Other Income
       
Other Income and Expense
       
7201 · Other Income
    1,436.00  
Total Other Income and Expense
    1,436.00  
Total Other Income
    1,436.00  

 
 
- 59 -

--------------------------------------------------------------------------------

 
 
Other Expense
       
Interest   Expense
       
7101 · Interest Expense
    85,630.28  
7119 · Finance Charge
    311.91  
Total Interest   Expense
    85,942.19  
Total Other Expense
    85,942.19  
Net Other Income
    -84,506.19  
Net Income
    -202,592.87  

 
 
- 60 -

--------------------------------------------------------------------------------

 




Schedule 4.07


None.


 
- 61 -

--------------------------------------------------------------------------------

 
 
Section 4.08


New Mexico sales and use taxes of $144,750.24 were in arrears as of December 31,
2010.  This liability of the Seller is an Excluded Liability and will remain the
liability of the Seller.


 
- 62 -

--------------------------------------------------------------------------------

 


Section 4.09


None.


 
- 63 -

--------------------------------------------------------------------------------

 
 
Section 4.10


Real property leases:
Standard Industrial Lease – Gross, dated October 13, 2009, by and between Seller
and PAJAP, Ltd. Co., for the office building located at 3404 Vista Alameda NE,
Suite B, Albuquerque, NM  87113.



 
- 64 -

--------------------------------------------------------------------------------

 
 
Section 4.11


Vehicles (leased):
 
[table-8.jpg]


 
- 65 -

--------------------------------------------------------------------------------

 
 
Vehicles (leased) – continued
 
[table-9.jpg]


 
- 66 -

--------------------------------------------------------------------------------

 
 
Locating equipment (owned)
 
[table-10.jpg]


 
- 67 -

--------------------------------------------------------------------------------

 
 
Locating equipment (owned) – continued
 
[table-11.jpg]


 
- 68 -

--------------------------------------------------------------------------------

 
 
Computers (leased)
 
[table-12.jpg]




Other assets (owned):
4 Samsung Cameras
 
31 Kodak Cameras
 
38 Verizon Air Cards
 
35 Samsung Storm Mobile Phones
 
3 Blackberry Curve Mobile Phones
 
1 Blackberry World Edition Mobile Phone
 
1 Blackberry Storm Mobile Phone
 
Office Equipment and Furniture


 
- 69 -

--------------------------------------------------------------------------------

 
 
Section 4.13


Employee Benefit Plans
Blue Cross and Blue Shield of New Mexico, account 113904.


 
- 70 -

--------------------------------------------------------------------------------

 
 
Section 4.15


None.



 
- 71 -

--------------------------------------------------------------------------------

 
 
Section 4.17



Customer
 
2010 sales
   
Tickets filled (1)
   
Average Ticket Price
                     
Baja Cable TV
  $ 34,708       5,397     $ 6.43  
901 N. Florida Ave.
                       
Alamogordo, NM  88310
                                                 
Comcast Cable Communications
  $ 341,025       72,638     $ 4.69  
1601 Mile High Stadium Cir.
                       
Denver, CO  80204
                                                 
El Paso Electric Co.
  $ 301,965       35,610     $ 8.48  
100 N. Stanton St.
                       
El Paso, TX  79901
                                                 
Qwest Corp.
  $ 1,879,803       111,748     $ 16.82  
700 W. Mineral Ave.
                       
Littleton, CO  80120
                                                 
Windstream Supply, Inc.
  $ 206,873       9,988     $ 20.71  
P.O. Box 18313
                       
Little Rock, AR  72222
                                                 
Xcel Energy
  $ 115,351       15,667     $ 7.36  
414 Nicollet Mall, MP07
                       
Minneapolis, MN  55401
                       

 
 
(1)
Annualized from ticket counts from February 1, 2010 through December 31, 2010.



 
- 72 -

--------------------------------------------------------------------------------

 
 
Section 4.19


None.


 
- 73 -

--------------------------------------------------------------------------------

 
 
Section 4.22


None.
 
- 74 -
 